
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION VERSION

--------------------------------------------------------------------------------

      


CREDIT AGREEMENT

by and among

       


CRYOLIFE, INC.

       


and

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO

      


as Borrowers,

       


and

WELLS FARGO FOOTHILL, INC.

as Lender

      


Dated as of February 8, 2005

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

1. DEFINITIONS AND CONSTRUCTION   1   1.1   Definitions   1   1.2   Accounting
Terms   1   1.3   Code   1   1.4   Construction   1   1.5   Schedules and
Exhibits   1 2. AND TERMS OF PAYMENT   2   2.1   Revolver Advances   2   2.3  
Borrowing Procedures and Settlements   2   2.4   Payments   2   2.5  
Overadvances   4   2.6   Interest Rates and Letter of Credit Fee: Rates,
Payments, and Calculations   4   2.7   Cash Management   5   2.8   Crediting
Payments; Clearance Charge   6   2.9   Designated Account   7   2.10  
Maintenance of Loan Account; Statements of Obligations   7   2.11   Fees   7  
2.12   Letters of Credit   7   2.13   Intentionally Omitted   9   2.14   Capital
Requirements   9   2.15   Joint and Several Liability of Borrowers   9 3.
CONDITIONS; TERM OF AGREEMENT   12   3.1   Conditions Precedent to the Initial
Extension of Credit   12   3.2   Conditions Precedent to all Extensions of
Credit   12   3.3   Term   12   3.4   Effect of Termination   12   3.5   Early
Termination by Borrowers   12 4. REPRESENTATIONS AND WARRANTIES   13   4.1   No
Encumbrances   13   4.2   Intentionally Omitted   13   4.3   Intentionally
Omitted   13   4.4   Equipment   13   4.5   Location of Inventory and Equipment
  13   4.6   Inventory Records   13   4.7   State of Incorporation; Location of
Chief Executive Office; Organizational Identification Number; Commercial Tort
Claims   13   4.8   Due Organization and Qualification; Subsidiaries   14   4.9
  Due Authorization; No Conflict   14   4.10   Litigation   15   4.11   No
Material Adverse Change   15   4.12   Fraudulent Transfer   15   4.13   Employee
Benefits   16   4.14   Environmental Condition   16   4.15   Intellectual
Property   16   4.16   Leases   16   4.17   Deposit Accounts and Securities
Accounts   16   4.18   Complete Disclosure   16   4.19   Indebtedness   16      
   


i

--------------------------------------------------------------------------------



5. AFFIRMATIVE COVENANTS   17   5.1   Accounting System   17   5.2   Collateral
Reporting   17   5.3   Financial Statements, Reports, Certificates   17   5.4  
Intentionally Omitted   17   5.5   Inspection   17   5.6   Maintenance of
Properties   17   5.7   Taxes   17   5.8   Insurance; Litigation Settlement   18
  5.9   Location of Inventory and Equipment   18   5.10   Compliance with Laws  
19   5.11   Leases   19   5.12   Existence   19   5.13   Environmental   19  
5.14   Disclosure Updates   19   5.16   Formation of Subsidiaries   19 6.
NEGATIVE COVENANTS   20   6.1   Indebtedness   20   6.2   Liens   21   6.3  
Restrictions on Fundamental Changes   21   6.4   Disposal of Assets   22   6.5  
Change Name   22   6.6   Nature of Business   22   6.7   Prepayments and
Amendments   22   6.8   Change of Control   22   6.9   Consignments   22   6.10
  Distributions   22   6.11   Accounting Methods   22   6.12   Investments   22
  6.13   Transactions with Affiliates   23   6.14   Use of Proceeds   23   6.15
  Inventory and Equipment with Bailees   23   6.16   Financial Covenants   23 7.
EVENTS OF DEFAULT   24 8. LENDER'S RIGHTS AND REMEDIES   26   8.1   Rights and
Remedies   26   8.2   Remedies Cumulative   26   8.3   Bank Product Providers  
26 9. TAXES AND EXPENSES   27 10. WAIVERS; INDEMNIFICATION   27   10.1   Demand;
Protest; etc   27   10.2   Lender's Liability for Borrower Collateral   27  
10.3   Indemnification   27 11. NOTICES   28 12. CHOICE OF LAW AND VENUE; JURY
TRIAL WAIVER   29 13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS   29   13.1  
Assignments and Participations   29   13.2   Successors   31 14. AMENDMENTS;
WAIVERS   31   14.1   Amendments and Waivers   31          

ii

--------------------------------------------------------------------------------



  14.2   No Waivers; Cumulative Remedies   31 15. GENERAL PROVISIONS   32   15.1
  Effectiveness   32   15.2   Section Headings   32   15.3   Interpretation   32
  15.4   Severability of Provisions   32   15.5   Withholding Taxes   32   15.6
  Counterparts; Electronic Execution   32   15.7   Revival and Reinstatement of
Obligations   32   15.8   Confidentiality   33   15.9   Integration   33   15.10
  Parent as Agent for Borrowers   34

iii

--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES

Exhibit A-1   Form of Assignment and Acceptance Exhibit C-1   Form of Compliance
Certificate
Schedule 1.1
 
Definitions Schedule 2.7(a)   Cash Management Banks Schedule 3.1   Conditions
Precedent Schedule 4.5   Locations of Inventory and Equipment Schedule 4.7(a)  
States of Organization Schedule 4.7(b)   Chief Executive Offices Schedule 4.7(c)
  Organizational Identification Numbers Schedule 4.7(d)   Commercial Tort Claims
Schedule 4.8(b)   Capitalization of Borrowers Schedule 4.8(c)   Capitalization
of Borrowers' Subsidiaries Schedule 4.10   Litigation Schedule 4.14  
Environmental Matters Schedule 4.15   Intellectual Property Schedule 4.19  
Permitted Indebtedness Schedule 5.2   Collateral Reporting Schedule 5.3  
Financial Statements, Reports, Certificates Schedule 6.7   Capitalized Lease
Obligations to be Prepaid on Closing Date Schedule D-1   Designated Account
Schedule L-1   Lender's Account Schedule P-1   Permitted Cash Investments
Schedule P-2   Permitted Liens

iv

--------------------------------------------------------------------------------



CREDIT AGREEMENT

        THIS CREDIT AGREEMENT (this "Agreement"), is entered into as of
February 8, 2005, by and among, on the one hand, WELLS FARGO FOOTHILL, INC., a
California corporation ("Lender"), and, on the other hand, CRYOLIFE,  INC., a
Florida corporation ("Parent"), and each of Parent's Subsidiaries identified on
the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a "Borrower", and individually and
collectively, jointly and severally, as the "Borrowers").

        The parties agree as follows:

1.     DEFINITIONS AND CONSTRUCTION.

        1.1    Definitions.    Capitalized terms used in this Agreement shall
have the meanings specified therefor on Schedule 1.1.

        1.2    Accounting Terms.    All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. When used herein, the
term "financial statements" shall include the notes and schedules thereto.
Whenever the term "Borrowers" or the term "Parent" is used in respect of a
financial covenant or a related definition, it shall be understood to mean
Parent and its Subsidiaries on a consolidated basis unless the context clearly
requires otherwise.

        1.3    Code.    Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein, provided, however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 shall
govern.

        1.4    Construction.    Unless the context of this Agreement or any
other Loan Document clearly requires otherwise, references to the plural include
the singular, references to the singular include the plural, the terms
"includes" and "including" are not limiting, and the term "or" has, except where
otherwise indicated, the inclusive meaning represented by the phrase "and/or."
The words "hereof," "herein," "hereby," "hereunder," and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular provision of
this Agreement or such other Loan Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement or in the
other Loan Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any Event of Default shall "exist,"
"continue" or be "continuing" until such Event of Default has been waived in
writing in accordance with Section 14.1. Any reference herein to the
satisfaction or repayment in full of the Obligations shall mean the repayment in
full in cash (or cash collateralization in accordance with the terms hereof) of
all Obligations other than contingent indemnification Obligations and other than
any Bank Product Obligations that, at such time, are allowed by the applicable
Bank Product Provider to remain outstanding and are not required to be repaid or
cash collateralized pursuant to the provisions of this Agreement. Any reference
herein to any Person shall be construed to include such Person's successors and
assigns. Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

        1.5    Schedules and Exhibits.    All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

--------------------------------------------------------------------------------




2.     LOAN AND TERMS OF PAYMENT.

        2.1    Revolver Advances.    

        (a)   Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, Lender agrees to make advances ("Advances") to
Borrowers in an amount at any one time outstanding not to exceed an amount equal
to the lesser of (i) the Maximum Revolver Amount less the Letter of Credit
Usage, or (ii) the Borrowing Base less the Letter of Credit Usage.

        (b)   Anything to the contrary in this Section 2.1 notwithstanding,
Lender shall have the right to establish reserves in such amounts, and with
respect to such matters, as Lender in its Permitted Discretion shall deem
necessary or appropriate, against the Borrowing Base, including reserves
(i) with respect to (A) sums that Borrowers are required to pay by any Section
of this Agreement or any other Loan Document (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and have failed to pay, and (B) amounts owing by
Borrowers or their Subsidiaries to any Person to the extent secured by a Lien
on, or trust over, any of the Collateral (other than a Permitted Lien), which
Lien or trust, in the Permitted Discretion of Lender likely would have a
priority superior to the Lender's Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral, and (ii) after the occurrence and during the continuance of an Event
of Default, with respect to such other matters as Lender in its Permitted
Discretion shall deem necessary or appropriate. In addition to the foregoing,
Lender shall have the right to have the Borrower's business reappraised by a
qualified appraisal company selected by Lender from time to time after the
occurrence of a Default or Event of Default for the purpose of redetermining the
Enterprise Valuation and, as a result, redetermining the Borrowing Base.

        (c)   Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.

        2.2    Intentionally omitted.    

        2.3    Borrowing Procedures and Settlements.    

        (a)   Procedure for Borrowing. Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Lender. Such
notice must be received by Lender no later than 10:00 a.m. (California time) on
the Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day. At Lender's election, in lieu of delivering the above-described written
request, any Authorized Person may give Lender telephonic notice of such request
by the required time. In such circumstances, Borrowers agree that any such
telephonic notice will be confirmed in writing within 24 hours of the giving of
such telephonic notice, but the failure to provide such written confirmation
shall not affect the validity of the request.

        (b)   Making of Advances. If Lender has received a timely request for a
Borrowing in accordance with the provisions hereof, and subject to the
satisfaction of the applicable terms and conditions set forth herein, Lender
shall make the proceeds of such Advance available to Borrowers on the applicable
Funding Date by transferring available funds equal to such proceeds to
Administrative Borrower's Designated Account.

        2.4    Payments.    

        (a)   Payments by Borrowers. Except as otherwise expressly provided
herein, all payments by Borrowers shall be made to Lender's Account for the
account of Lender and shall be made in immediately available funds, no later
than 11:00 a.m. (California time) on the date specified

2

--------------------------------------------------------------------------------



herein. Any payment received by Lender later than 11:00 a.m. (California time),
shall be deemed to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue until such following
Business Day.

        (b)   Apportionment and Application.

          (i)  All payments shall be remitted to Lender and all such payments,
and all proceeds of Collateral received by Lender, shall be applied as follows:

        (A)  first, to pay any Lender Expenses then due to Lender under the Loan
Documents, until paid in full,

        (B)  second, to pay any fees or premiums then due to Lender under the
Loan Documents until paid in full,

        (C)  third, to pay interest due in respect of Advances until paid in
full,

        (D)  fourth, so long as no Event of Default has occurred and is
continuing, and at Lender's election, to pay amounts then due and owing by
Administrative Borrower or its Subsidiaries in respect of Bank Products, until
paid in full,

        (E)  fifth, so long as no Event of Default has occurred and is
continuing, to pay the principal of all Advances until paid in full,

        (F)  sixth, if an Event of Default has occurred and is continuing,
ratably (i) to pay the principal of all Advances until paid in full, (ii) to
Lender, to be held by Lender as cash collateral in an amount up to 105% of the
Letter of Credit Usage until paid in full, and (iii) to Lender, to be held by
Lender, for the benefit of the Bank Product Providers, as cash collateral in an
amount up to the amount of the Bank Product Reserve established prior to the
occurrence of, and not in contemplation of, the subject Event of Default until
Borrowers' and their Subsidiaries' obligations in respect of Bank Products have
been paid in full or the cash collateral amount has been exhausted,

        (G)  seventh, if an Event of Default has occurred and is continuing, to
pay any other Obligations (including the provision of amounts to Lender, to be
held by Lender, for the benefit of the Bank Product Providers, as cash
collateral in an amount up to the amount determined by Lender in its Permitted
Discretion as the amount necessary to secure Borrowers' and its Subsidiaries'
obligations in respect of Bank Products), and

        (H)  eighth, to Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law; provided, however, that
any such amount remitted to Borrowers from a Lender Deposit Account shall be
limited to the amount of collected funds in such account (after payment of the
amounts described in items (A) through (G) above) in excess of $10,000 (which
$10,000 amount shall be held in such account as cash collateral (i) to pay any
amounts due to the applicable depository bank from time to time in respect of
such account or any lockbox services provided by such depository bank in
connection with such account which are not otherwise paid by Borrowers directly,
through a debit against the Designated Account or otherwise or (ii) to pay any
other Obligations that may be due from time to time).

         (ii)  In each instance, so long as no Event of Default has occurred and
is continuing, this Section 2.4(b) shall not apply to any payment made by
Borrowers to Lender and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.

        (iii)  For purposes of the foregoing, "paid in full" means payment of
all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees,

3

--------------------------------------------------------------------------------






professional fees, interest (and specifically including interest accrued after
the commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not any of the foregoing would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.

        (iv)  In the event of a direct conflict between the priority provisions
of this Section 2.4 and other provisions contained in any other Loan Document,
it is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

        2.5    Overadvances.    If, at any time or for any reason, the amount of
Obligations owed by Borrowers to Lender pursuant to Section 2.1 or Section 2.12
is greater than any of the limitations set forth in Section 2.1 or Section 2.12,
as applicable (an "Overadvance"), Borrowers immediately shall pay to Lender, in
cash, the amount of such excess, which amount shall be used by Lender to reduce
the Obligations in accordance with the priorities set forth in Section 2.4(b).
In addition, Borrowers hereby promise to pay the Obligations (including
principal, interest, fees, costs, and expenses) in Dollars in full as and when
due and payable under the terms of this Agreement and the other Loan Documents.

        2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.    

        (a)   Interest Rates.    Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof at a per annum rate
equal to the Base Rate plus the Base Rate Margin.

        The foregoing notwithstanding, at no time shall any portion of the
Obligations (other than Bank Product Obligations) bear interest on the Daily
Balance thereof at a per annum rate less than 5.25%. To the extent that interest
accrued hereunder at the rate set forth herein would be less than the foregoing
minimum daily rate, the interest rate chargeable hereunder for such day
automatically shall be deemed increased to the minimum rate.

        (b)   Letter of Credit Fee.    Borrowers shall pay Lender a Letter of
Credit fee (in addition to the charges, commissions, fees, and costs set forth
in Section 2.12(d)) which shall accrue at a rate equal to 2.00% per annum times
the Daily Balance of the undrawn amount of all outstanding Letters of Credit.

        (c)   Default Rate.    Upon the occurrence and during the continuation
of an Event of Default (and at the election of Lender),

          (i)  all Obligations (except for undrawn Letters of Credit and except
for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable hereunder, and

         (ii)  the Letter of Credit fee provided for above shall be increased to
2 percentage points above the per annum rate otherwise applicable hereunder.

        (d)   Payment.    Except as provided to the contrary in Section 2.11,
interest, Letter of Credit fees, and all other fees payable hereunder shall be
due and payable, in arrears, on the first day of each month at any time that any
Obligations are outstanding or at any time that Lender has an obligation to
extend credit hereunder. Borrowers hereby authorize Lender, from time to time,
without prior notice to Borrowers, to charge all interest and fees (when due and
payable), all Lender Expenses (as and when incurred), all charges, commissions,
fees, and costs provided for in Section 2.12(e) (as and when accrued or
incurred), all fees and costs provided for in Section 2.11

4

--------------------------------------------------------------------------------



(as and when accrued or incurred), and all other payments as and when due and
payable under any Loan Document (including any amounts due and payable to the
Bank Product Providers in respect of Bank Products up to the amount of the Bank
Product Reserve) to Borrowers' Loan Account, which amounts thereafter shall
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances hereunder. Any interest not paid when due shall be
compounded by being charged to Borrowers' Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances.

        (e)   Computation.    All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed. In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

        (f)    Intent to Limit Charges to Maximum Lawful Rate.    In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable. Borrowers and Lender, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

        2.7    Cash Management.    

        (a)   Borrowers shall and shall cause each of their Subsidiaries to
establish and maintain cash management services of a type and on terms
satisfactory to Lender at one or more of the banks or securities intermediaries
set forth on Schedule 2.7(a) (each a "Cash Management Bank"). Borrowers shall
and shall cause each of their Subsidiaries to (i) request in writing and
otherwise take such reasonable steps to ensure that all of their and their
Subsidiaries' Account Debtors forward payment of the amounts owed by them
directly to a Cash Management Account with respect to which the applicable
Borrower or Subsidiary has delivered to Lender a Control Agreement or an account
with respect to which Lender is the customer of the depository bank (each a
"Lender Deposit Account"), and (ii) deposit or cause to be deposited promptly,
and in any event no later than the first Business Day after the date of receipt
thereof, all of their Collections (including those sent directly by their
Account Debtors to Borrowers or their Subsidiaries) into a Cash Management
Account with respect to which the applicable Borrower or Subsidiary has
delivered a Control Agreement or a Lender Deposit Account; provided, however,
that foreign Account Debtors of CryoLife Europa Ltd. may make payments directly
to an Excluded Account and any Collections received by CryoLife Europa Ltd. in
respect of its foreign Account Debtors may be deposited into an Excluded
Account.

        (b)   Each Cash Management Bank shall establish and maintain Control
Agreements with Lender and a Borrower or Subsidiary of a Borrower, as
applicable, in form and substance acceptable to Lender; provided, however, that
Borrowers and their Subsidiaries shall not be required to deliver a Control
Agreement with respect to any Deposit Account or Securities Account so long as
the aggregate balance in all such accounts not subject to Control Agreements
does not exceed in the aggregate $5,000,000 at any time (or, if either
(i) Parent has not received at least $15,000,000 in net proceeds from an
offering of Stock on or before March 31, 2005 or (ii) at any time after
March 31, 2005, the collected balance in Cash Management Accounts subject to

5

--------------------------------------------------------------------------------






Control Agreements is less than $10,000,000 in the aggregate, such $5,000,000
limit shall be reduced to $2,000,000 from and after March 31, 2005 or, in the
case of clause (ii), from and after the date such collected balance in Cash
Management Accounts subject to Control Agreements is less than $10,000,000 in
the aggregate) (collectively, such accounts with respect to which a Control
Agreement is not required, the "Excluded Accounts" and each an "Excluded
Account"). Each such Control Agreement shall provide, among other things, that
(i) the Cash Management Bank will comply with any instructions originated by
Lender directing the disposition of the funds in such Deposit Account (or, in
the case of a Securities Account, entitlement orders originated by Lender)
without further consent by Borrowers or their Subsidiaries, as applicable,
(ii) the Cash Management Bank has no rights of setoff or recoupment or any other
claim against the applicable Deposit Account or Securities Account, other than
for payment of its service fees and other charges directly related to the
administration of such account and, in the case of a Deposit Account, for
returned checks or other items of payment, and (iii) upon written notice by
Lender without further consent by Borrower or their Subsidiaries, it will
forward by daily sweep all amounts in the applicable Deposit Account or
Securities Account to the Lender's Account. Notwithstanding the foregoing,
Lender agrees that it shall not send any such notice or otherwise direct the
disposition of funds in any such Cash Management Account unless and until an
Event of Default has occurred or Excess Availability first drops below
$7,500,000 after the Closing Date.

        (c)   So long as no Default or Event of Default has occurred and is
continuing, Administrative Borrower may amend Schedule 2.7(a) to add or replace
a Cash Management Bank or Cash Management Account; provided, however, that
(i) such prospective Cash Management Bank shall be reasonably satisfactory to
Lender, and (ii) unless such account is an Excluded Account, prior to the time
of the opening of such Cash Management Account, a Borrower or its Subsidiary, as
applicable, and such prospective Cash Management Bank shall have executed and
delivered to Lender a Control Agreement. Borrowers (or their Subsidiaries, as
applicable) shall close any of their Cash Management Accounts (and establish
replacement cash management accounts in accordance with the foregoing sentence)
promptly and in any event within 30 days of notice from Lender that such Cash
Management Bank no longer has an issuer credit rating of A2 or A or better from
Moody's or S&P, respectively, and is no longer acceptable to Lender in Lender's
reasonable judgment, or as promptly as practicable and in any event within
60 days of notice from Lender that the operating performance, funds transfer, or
availability procedures or performance of such Cash Management Bank with respect
to such accounts or Lender's liability under any Control Agreement with such
Cash Management Bank is no longer acceptable in Lender's reasonable judgment.

        (d)   Except for the Excluded Accounts, all Cash Management Accounts
shall be cash collateral accounts subject to Control Agreements.

        2.8    Crediting Payments; Clearance Charge.    The receipt of any
payment item by Lender (whether from transfers to Lender by the Cash Management
Banks pursuant to the Control Agreements or otherwise) shall not be considered a
payment on account unless such payment item is a wire transfer of immediately
available federal funds made to the Lender's Account or unless and until such
payment item is honored when presented for payment. Should any payment item not
be honored when presented for payment, then Borrowers shall be deemed not to
have made such payment and interest shall be calculated accordingly. Anything to
the contrary contained herein notwithstanding, any payment item shall be deemed
received by Lender only if it is received into the Lender's Account on a
Business Day on or before 11:00 a.m. (California time). If any payment item is
received into the Lender's Account on a non-Business Day or after 11:00 a.m.
(California time) on a Business Day, it shall be deemed to have been received by
Lender as of the opening of business on the immediately following Business Day.
The parties acknowledge and agree that the economic benefit of the foregoing
provisions of this Section 2.8 shall be for the exclusive benefit of Lender.

6

--------------------------------------------------------------------------------



        2.9    Designated Account.    Lender is authorized to make the Advances,
and Lender is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Administrative Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrowers and made by Lender hereunder. Unless
otherwise agreed by Lender and Administrative Borrower, any Advance requested by
Borrowers and made by Lender hereunder shall be made to the Designated Account.

        2.10    Maintenance of Loan Account; Statements of
Obligations.    Lender shall maintain an account on its books in the name of
Borrowers (the "Loan Account") on which Borrowers will be charged with, all
Advances made by Lender to Borrowers or for Borrowers' account, the Letters of
Credit issued by Lender for Borrowers' account, and with all other payment
Obligations hereunder or under the other Loan Documents (except for Bank Product
Obligations), including, accrued interest, fees and expenses, and Lender
Expenses. In accordance with Section 2.8, the Loan Account will be credited with
all payments received by Lender from Borrowers or for Borrowers' account,
including all amounts received in the Lender's Account from any Cash Management
Bank. Lender shall render statements regarding the Loan Account to
Administrative Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Expenses owing, and
such statements, absent manifest error, shall be conclusively presumed to be
correct and accurate and constitute an account stated between Borrowers and
Lender unless, within 30 days after receipt thereof by Administrative Borrower,
Administrative Borrower shall deliver to Lender written objection thereto
describing the error or errors contained in any such statements.

        2.11    Fees.    Borrowers shall pay to Lender, as and when due and
payable under the terms of the Fee Letter, the fees set forth in the Fee Letter.

        2.12    Letters of Credit.    

        (a)   Subject to the terms and conditions of this Agreement, Lender
agrees to issue letters of credit for the account of Borrowers (each, an "L/C")
or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an "L/C Undertaking") with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers. Each request for the issuance of a Letter of Credit or the amendment,
renewal, or extension of any outstanding Letter of Credit shall be made in
writing by an Authorized Person and delivered to Lender via hand delivery,
telefacsimile, or other electronic method of transmission reasonably in advance
of the requested date of issuance, amendment, renewal, or extension. Each such
request shall be in form and substance satisfactory to Lender in its Permitted
Discretion and shall specify (i) the amount of such Letter of Credit, (ii) the
date of issuance, amendment, renewal, or extension of such Letter of Credit,
(iii) the expiration date of such Letter of Credit, (iv) the name and address of
the beneficiary thereof (or the beneficiary of the Underlying Letter of Credit,
as applicable), and (v) such other information (including, in the case of an
amendment, renewal, or extension, identification of the outstanding Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit. If requested by Lender, Borrowers
also shall be an applicant under the application with respect to any Underlying
Letter of Credit that is to be the subject of an L/C Undertaking. Lender shall
have no obligation to issue a Letter of Credit if any of the following would
result after giving effect to the issuance of such requested Letter of Credit:

          (i)  the Letter of Credit Usage would exceed the Borrowing Base less
the outstanding amount of Advances, or

         (ii)  the Letter of Credit Usage would exceed $2,000,000, or

7

--------------------------------------------------------------------------------






        (iii)  the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount of Advances.

        Borrowers and Lender acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to Lender
(in the exercise of its Permitted Discretion), including the requirement that
the amounts payable thereunder must be payable in Dollars. If Lender is
obligated to advance funds under a Letter of Credit, Borrowers immediately shall
reimburse such L/C Disbursement to Lender by paying to Lender an amount equal to
such L/C Disbursement not later than 11:00 a.m., California time, on the date
that such L/C Disbursement is made, if Administrative Borrower shall have
received written or telephonic notice of such L/C Disbursement prior to
10:00 a.m., California time, on such date, or, if such notice has not been
received by Administrative Borrower prior to such time on such date, then not
later than 11:00 a.m., California time, on the Business Day that Administrative
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
California time, on the date of receipt, and, in the absence of such
reimbursement, the L/C Disbursement immediately and automatically shall be
deemed to be an Advance hereunder and, thereafter, shall bear interest at the
rate then applicable to Advances under Section 2.6. To the extent an L/C
Disbursement is deemed to be an Advance hereunder, Borrowers' obligation to
reimburse such L/C Disbursement shall be discharged and replaced by the
resulting Advance.

        (b)   Each Borrower hereby agrees to indemnify, save, defend, and hold
Lender harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by Lender arising out of or in connection with any
Letter of Credit; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of Lender. Each
Borrower agrees to be bound by the Underlying Issuer's regulations and
interpretations of any Underlying Letter of Credit or by Lender's
interpretations of any L/C issued by Lender to or for such Borrower's account,
even though this interpretation may be different from such Borrower's own, and
each Borrower understands and agrees that Lender shall not be liable for any
error, negligence, or mistake, whether of omission or commission, in following
Borrowers' instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto. Each Borrower understands
that the L/C Undertakings may require Lender to indemnify the Underlying Issuer
for certain costs or liabilities arising out of claims by Borrowers against such
Underlying Issuer. Each Borrower hereby agrees to indemnify, save, defend, and
hold Lender harmless with respect to any loss, cost, expense (including
reasonable attorneys fees), or liability incurred by Lender under any L/C
Undertaking as a result of Lender's indemnification of any Underlying Issuer;
provided, however, that no Borrower shall be obligated hereunder to indemnify
for any loss, cost, expense, or liability to the extent that it is caused by the
gross negligence or willful misconduct of Lender. Each Borrower hereby
acknowledges and agrees that Lender shall not be responsible for delays, errors,
or omissions resulting from the malfunction of equipment in connection with any
Letter of Credit.

        (c)   Each Borrower hereby authorizes and directs any Underlying Issuer
to deliver to Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon Lender's instructions with respect to all matters
arising in connection with such Underlying Letter of Credit and the related
application.

        (d)   Any and all issuance charges, commissions, fees, and costs
incurred by Lender relating to Underlying Letters of Credit shall be Lender
Expenses for purposes of this Agreement and immediately shall be reimbursable by
Borrowers to Lender for the account of Lender; it being acknowledged and agreed
by each Borrower that, as of the Closing Date, the issuance charge

8

--------------------------------------------------------------------------------



imposed by the prospective Underlying Issuer is .825% per annum times the face
amount of each Underlying Letter of Credit, that such issuance charge may be
changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

        (e)   If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or Lender with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Federal Reserve Board as
from time to time in effect (and any successor thereto):

          (i)  any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued hereunder, or

         (ii)  there shall be imposed on the Underlying Issuer or Lender any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto;

and the result of the foregoing is to increase, directly or indirectly, the cost
to Lender of issuing, making, guaranteeing, or maintaining any Letter of Credit
or to reduce the amount receivable in respect thereof by Lender, then, and in
any such case, Lender may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify
Administrative Borrower, and Borrowers shall pay on demand such amounts as
Lender may specify to be necessary to compensate Lender for such additional cost
or reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Advances.
The determination by Lender of any amount due pursuant to this Section, as set
forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.

        2.13    Intentionally Omitted.    

        2.14    Capital Requirements.    If, after the date hereof, Lender
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies, or
any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by Lender
or its parent bank holding company with any guideline, request or directive of
any such entity regarding capital adequacy (whether or not having the force of
law), has the effect of reducing the return on Lender's or such holding
company's capital as a consequence of Lender's obligations hereunder to a level
below that which Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration Lender's or such
holding company's then existing policies with respect to capital adequacy and
assuming the full utilization of such entity's capital) by any amount deemed by
Lender to be material, then Lender may notify Administrative Borrower thereof.
Following receipt of such notice, Borrowers agree to pay Lender on demand the
amount of such reduction of return of capital as and when such reduction is
determined, payable within 90 days after presentation by Lender of a statement
in the amount and setting forth in reasonable detail Lender's calculation
thereof and the assumptions upon which such calculation was based (which
statement shall be deemed true and correct absent manifest error). In
determining such amount, Lender may use any reasonable averaging and attribution
methods.

        2.15    Joint and Several Liability of Borrowers.    

        (a)   Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by Lender under this Agreement, for the mutual
benefit, directly and indirectly, of each Borrower and in

9

--------------------------------------------------------------------------------



consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.

        (b)   Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.15), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Borrower without preferences or distinction among them.

        (c)   If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation.

        (d)   The Obligations of each Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each such Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

        (e)   Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Advances or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Lender under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Lender at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by Lender in respect of
any of the Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
Lender with respect to the failure by any Borrower to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 2.15 afford grounds for terminating, discharging or relieving
any Borrower, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.15 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 2.15shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or Lender.

        (f)    Each Borrower represents and warrants to Lender that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Lender that such Borrower has read and understands the terms and
conditions of the Loan Documents. Each Borrower hereby covenants that such

10

--------------------------------------------------------------------------------






Borrower will continue to keep informed of Borrowers' financial condition, the
financial condition of other guarantors, if any, and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.

        (g)   Each Borrower waives all rights and defenses arising out of an
election of remedies by Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Lender's rights of subrogation and reimbursement against such
Borrower.

        (h)   Intentionally omitted.

        (i)    The provisions of this Section 2.15 are made for the benefit of
Lender and its successors and assigns, and may be enforced by it or them from
time to time against any or all Borrowers as often as occasion therefor may
arise and without requirement on the part of Lender, successor or assign first
to marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.15 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by Lender upon the insolvency, bankruptcy
or reorganization of any Borrower, or otherwise, the provisions of this
Section 2.15 will forthwith be reinstated in effect, as though such payment had
not been made.

        (j)    Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Lender with respect to any of the Obligations or any
collateral security therefor until such time as all of the Obligations have been
paid in full in cash. Any claim which any Borrower may have against any other
Borrower with respect to any payments to Lender hereunder or under any other
Loan Documents are hereby expressly made subordinate and junior in right of
payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor.

        (k)   Each Borrower hereby agrees that, after the occurrence and during
the continuance of any Default or Event of Default, the payment of any amounts
due with respect to the indebtedness owing by any Borrower to any other Borrower
is hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Lender, and
such Borrower shall deliver any such amounts to Lender for application to the
Obligations in accordance with Section 2.4(b).

11

--------------------------------------------------------------------------------



3.     CONDITIONS; TERM OF AGREEMENT.

        3.1    Conditions Precedent to the Initial Extension of Credit.    The
obligation of Lender to make the initial extension of credit provided for
hereunder, is subject to the fulfillment, to the satisfaction of Lender of each
of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).

        3.2    Conditions Precedent to all Extensions of Credit.    The
obligation of Lender to make any Advances hereunder at any time (or to extend
any other credit hereunder) shall be subject to the following conditions
precedent:

        (a)   the representations and warranties contained in this Agreement or
in the other Loan Documents shall be true and correct in all material respects
on and as of the date of such extension of credit, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date);

        (b)   no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;

        (c)   no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
credit shall have been issued and remain in force by any Governmental Authority
against any Borrower, Lender, or any of their Affiliates; and

        (d)   no Material Adverse Change shall have occurred.

        3.3    Term.    This Agreement shall continue in full force and effect
for a term ending on the date three (3) years following the Closing Date (the
"Maturity Date"). The foregoing notwithstanding, Lender shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.

        3.4    Effect of Termination.    On the date of termination of this
Agreement, all Obligations (including contingent reimbursement obligations of
Borrowers with respect to outstanding Letters of Credit and including all Bank
Product Obligations) immediately shall become due and payable without notice or
demand (including (a) either (i) providing cash collateral to be held by Lender
in an amount equal to 105% of the Letter of Credit Usage, or (ii) causing the
original Letters of Credit to be returned to Lender, and (b) providing cash
collateral (in an amount determined by Lender as sufficient to satisfy the
reasonably estimated credit exposure) to be held by Lender for the benefit of
the Bank Product Providers with respect to the Bank Product Obligations). No
termination of this Agreement, however, shall relieve or discharge Borrowers or
their Subsidiaries of their duties, Obligations, or covenants hereunder or under
any other Loan Document and the Lender's Liens in the Collateral shall remain in
effect until all Obligations have been paid in full and Lender's obligations to
provide additional credit hereunder have been terminated. When this Agreement
has been terminated and all of the Obligations have been paid in full and
Lender's obligations to provide additional credit under the Loan Documents have
been terminated irrevocably, Lender will, at Borrowers' sole expense, execute
and deliver any termination statements, lien releases, mortgage releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form)
as are reasonably necessary to release, as of record, the Lender's Liens and all
notices of security interests and liens previously filed by Lender with respect
to the Obligations.

        3.5    Early Termination by Borrowers.    Borrowers have the option, at
any time upon 90 days prior written notice by Administrative Borrower to Lender,
to terminate this Agreement by paying to Lender, in cash, the Obligations
(including (a) either (i) providing cash collateral to be held by Lender in an
amount equal to 105% of the Letter of Credit Usage, or (ii) causing the original
Letters of Credit to be returned to Lender, and (b) providing cash collateral
(in an amount determined by Lender

12

--------------------------------------------------------------------------------




as sufficient to satisfy the reasonably estimated credit exposure) to be held by
Lender for the benefit of the Bank Product Providers with respect to the Bank
Product Obligations), in full. If Administrative Borrower has sent a notice of
termination pursuant to the provisions of this Section, then Lender's
obligations to extend credit hereunder shall terminate and Borrowers shall be
obligated to repay the Obligations (including (a) either (i) providing cash
collateral to be held by Lender in an amount equal to 105% of the Letter of
Credit Usage, or (ii) causing the original Letters of Credit to be returned to
Lender, and (b) providing cash collateral (in an amount determined by Lender as
sufficient to satisfy the reasonably estimated credit exposure) to be held by
Lender for the benefit of the Bank Product Providers with respect to the Bank
Products Obligations), in full, on the date set forth as the date of termination
of this Agreement in such notice.

4.     REPRESENTATIONS AND WARRANTIES.

        In order to induce Lender to enter into this Agreement, each Borrower
makes the following representations and warranties to Lender which shall be
true, correct, and complete, in all material respects, as of the date hereof,
and shall be true, correct, and complete, in all material respects, as of the
Closing Date, and at and as of the date of the making of each Advance (or other
extension of credit) made thereafter, as though made on and as of the date of
such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

        4.1    No Encumbrances.    Each Borrower and its Subsidiaries has good
and indefeasible title to, or a valid leasehold interest in, their personal
property assets and good and marketable title to, or a valid leasehold interest
in, their Real Property, in each case, free and clear of Liens except for
Permitted Liens.

        4.2    Intentionally Omitted.    

        4.3    Intentionally Omitted.    

        4.4    Equipment.    Each material item of Equipment of Borrowers and
their Subsidiaries is used or held for use in their business and is in good
working order, ordinary wear and tear and damage by casualty excepted.

        4.5    Location of Inventory and Equipment.    The Inventory and
Equipment (other than vehicles or Equipment out for repair) of Borrowers and
their Subsidiaries are not stored with a bailee, warehouseman, or similar party
and are located only at, or in-transit between, the locations identified on
Schedule 4.5 (as such Schedule may be updated pursuant to Section 5.9).

        4.6    Inventory Records.    Each Borrower keeps correct and accurate
records itemizing and describing the type, quality, and quantity of its and its
Subsidiaries' Inventory and the book value thereof.

        4.7    State of Incorporation; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.    

        (a)   The jurisdiction of organization of each Borrower and each of its
Subsidiaries is set forth on Schedule 4.7(a).

        (b)   The chief executive office of each Borrower and each of its
Subsidiaries is located at the address indicated on Schedule 4.7(b) (as such
Schedule may be updated pursuant to Section 5.9).

        (c)   Each Borrower's and each of its Subsidiaries' organizational
identification number, if any, is identified on Schedule 4.7(c).

        (d)   As of the Closing Date, Borrowers and their Subsidiaries do not
hold any commercial tort claims, except as set forth on Schedule 4.7(d).

13

--------------------------------------------------------------------------------






        4.8    Due Organization and Qualification; Subsidiaries.    

        (a)   Each Borrower and each Subsidiary of a Borrower is duly organized
and existing and in good standing under the laws of the jurisdiction of its
organization and qualified to do business in any state where the failure to be
so qualified reasonably could be expected to result in a Material Adverse
Change.

        (b)   Set forth on Schedule 4.8(b), is a complete and accurate
description of the authorized capital Stock of each Borrower, by class, and, as
of the Closing Date, a description of the number of shares of each such class
that are issued and outstanding. Other than as described on Schedule 4.8(b),
there are no subscriptions, options, warrants, or calls relating to any shares
of each Borrower's capital Stock, including any right of conversion or exchange
under any outstanding security or other instrument.

        (c)   Set forth on Schedule 4.8(c), is a complete and accurate list of
each Borrower's direct and indirect Subsidiaries, showing: (i) the jurisdiction
of their organization, (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by the applicable Borrower. All of the outstanding capital Stock
of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

        (d)   Except as set forth on Schedule 4.8(c), there are no
subscriptions, options, warrants, or calls relating to any shares of any
Borrower's Subsidiaries' capital Stock, including any right of conversion or
exchange under any outstanding security or other instrument. No Borrower or any
of its respective Subsidiaries is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of any
Borrower's Subsidiaries' capital Stock or any security convertible into or
exchangeable for any such capital Stock.

        4.9    Due Authorization; No Conflict.    

        (a)   As to each Borrower, the execution, delivery, and performance by
such Borrower of this Agreement and the other Loan Documents to which it is a
party have been duly authorized by all necessary action on the part of such
Borrower.

        (b)   As to each Borrower, the execution, delivery, and performance by
such Borrower of this Agreement and the other Loan Documents to which it is a
party do not and will not (i) violate any provision of federal, state, or local
law or regulation applicable to any Borrower, the Governing Documents of any
Borrower, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Borrower, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Borrower, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of Borrower, other than Permitted Liens, or (iv) require any approval
of any Borrower's interestholders or any approval or consent of any Person under
any material contractual obligation of any Borrower, other than consents or
approvals that have been obtained and that are still in force and effect.

        (c)   Other than the filing of financing statements, and the recordation
of the Mortgages, the execution, delivery, and performance by each Borrower of
this Agreement and the other Loan Documents to which such Borrower is a party do
not and will not require any registration with, consent, or approval of, or
notice to, or other action with or by, any Governmental Authority, other than
consents or approvals that have been obtained and that are still in force and
effect.

        (d)   As to each Borrower, this Agreement and the other Loan Documents
to which such Borrower is a party, and all other documents contemplated hereby
and thereby, when executed and delivered by such Borrower will be the legally
valid and binding obligations of such Borrower,

14

--------------------------------------------------------------------------------






enforceable against such Borrower in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors' rights generally.

        (e)   The Lender's Liens are validly created, perfected, and first
priority Liens, subject only to Permitted Liens.

        (f)    The execution, delivery, and performance by each Guarantor of the
Loan Documents to which it is a party have been duly authorized by all necessary
action on the part of such Guarantor.

        (g)   The execution, delivery, and performance by each Guarantor of the
Loan Documents to which it is a party do not and will not (i) violate any
provision of federal, state, or local law or regulation applicable to such
Guarantor, the Governing Documents of such Guarantor, or any order, judgment, or
decree of any court or other Governmental Authority binding on such Guarantor,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation of
such Guarantor, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any properties or assets of such Guarantor,
other than Permitted Liens, or (iv) require any approval of such Guarantor's
interestholders or any approval or consent of any Person under any material
contractual obligation of such Guarantor, other than consents or approvals that
have been obtained and that are still in force and effect.

        (h)   Other than the filing of financing statements and the recordation
of the Mortgages, the execution, delivery, and performance by each Guarantor of
the Loan Documents to which such Guarantor is a party do not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than consents or approvals
that have been obtained and that are still in force and effect.

        (i)    The Loan Documents to which each Guarantor is a party, and all
other documents contemplated hereby and thereby, when executed and delivered by
such Guarantor will be the legally valid and binding obligations of such
Guarantor, enforceable against such Guarantor in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.

        4.10    Litigation.    Other than those matters disclosed on
Schedule 4.10, and other than matters arising after the Closing Date that
reasonably could not be expected to result in a Material Adverse Change, there
are no actions, suits, or proceedings pending or, to the best knowledge of each
Borrower, threatened against any Borrower or any of its Subsidiaries.

        4.11    No Material Adverse Change.    All financial statements relating
to Borrowers and their Subsidiaries or Guarantor that have been delivered by
Borrowers to Lender have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, Borrowers' and their Subsidiaries' (or any Guarantor's, as applicable)
financial condition as of the date thereof and results of operations for the
period then ended. There has not been a Material Adverse Change with respect to
Borrowers and their Subsidiaries (or any Guarantor, as applicable) since the
date of the latest financial statements submitted to Lender on or before the
Closing Date.

        4.12    Fraudulent Transfer.    

        (a)   Each Borrower and each Subsidiary of a Borrower is Solvent.

        (b)   No transfer of property is being made by any Borrower or any
Subsidiary of a Borrower and no obligation is being incurred by any Borrower or
any Subsidiary of a Borrower in connection

15

--------------------------------------------------------------------------------






with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of Borrowers or their Subsidiaries.

        4.13    Employee Benefits.    None of Borrowers, any of their
Subsidiaries, or any of their ERISA Affiliates maintains or contributes to any
Benefit Plan.

        4.14    Environmental Condition.    Except as set forth on
Schedule 4.14, (a) to Borrowers' knowledge, none of Borrowers' or their
Subsidiaries' properties or assets has ever been used by Borrowers, their
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such use, production, storage, handling, treatment, release or transport
was in violation, in any material respect, of any applicable Environmental Law,
(b) to Borrowers' knowledge, none of Borrowers' nor their Subsidiaries'
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) none of Borrowers nor any of their Subsidiaries have received
notice that a Lien arising under any Environmental Law has attached to any
revenues or to any Real Property owned or operated by Borrowers or their
Subsidiaries, and (d) none of Borrowers nor any of their Subsidiaries have
received a summons, citation, notice, or directive from the United States
Environmental Protection Agency or any other federal or state governmental
agency concerning any action or omission by any Borrower or any Subsidiary of a
Borrower resulting in the releasing or disposing of Hazardous Materials into the
environment.

        4.15    Intellectual Property.    Each Borrower and each Subsidiary of a
Borrower owns, or holds licenses in, all trademarks, trade names, copyrights,
patents, patent rights, and licenses that are necessary to the conduct of its
business as currently conducted, and attached hereto as Schedule 4.15 (as
updated from time to time) is a true, correct, and complete listing of all
material patents, patent applications, trademarks, trademark applications,
copyrights, and copyright registrations as to which each Borrower or one of its
Subsidiaries is the owner or is an exclusive licensee.

        4.16    Leases.    Borrowers and their Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating and all of such material
leases are valid and subsisting and no material default by Borrowers or their
Subsidiaries exists under any of them.

        4.17    Deposit Accounts and Securities Accounts.    Set forth on
Schedule 2.7 is a listing of all of Borrowers' and their Subsidiaries' Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

        4.18    Complete Disclosure.    All factual information (taken as a
whole) furnished by or on behalf of Borrowers or their Subsidiaries in writing
to Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents, or any transaction contemplated herein or therein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of Borrowers or their Subsidiaries in writing to Lender will be, true
and accurate in all material respects on the date as of which such information
is dated or certified and not incomplete by omitting to state any fact necessary
to make such information (taken as a whole) not misleading in any material
respect at such time in light of the circumstances under which such information
was provided. On the Closing Date, the Closing Date Projections represent, and
as of the date on which any other Projections are delivered to Lender, such
additional Projections represent Borrowers' good faith estimate of their and
their Subsidiaries' future performance for the periods covered thereby.

        4.19    Indebtedness.    Set forth on Schedule 4.19 is a true and
complete list of all Indebtedness of each Borrower and each Subsidiary of a
Borrower outstanding immediately prior to the Closing Date

16

--------------------------------------------------------------------------------




that is to remain outstanding after the Closing Date and such Schedule
accurately reflects the aggregate principal amount of such Indebtedness and
describes the principal terms thereof.

5.     AFFIRMATIVE COVENANTS.

        Each Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until the payment in full of the Obligations, Borrowers
shall and shall cause each of their respective Subsidiaries to do all of the
following:

        5.1    Accounting System.    Maintain a system of accounting that
enables Borrowers to produce financial statements in accordance with GAAP and
maintain records pertaining to the Collateral that contain information as from
time to time reasonably may be requested by Lender. Borrowers also shall keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to their and their Subsidiaries' sales.

        5.2    Collateral Reporting.    Provide Lender with each of the reports
set forth on Schedule 5.2at the times specified therein.

        5.3    Financial Statements, Reports, Certificates.    Deliver to Lender
each of the financial statements, reports, or other items set forth on
Schedule 5.3 at the times specified herein. In addition, Parent agrees that no
Subsidiary of Parent will have a fiscal year different from that of Parent.

        5.4    Intentionally Omitted.    

        5.5    Inspection.    Permit Lender, and its duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Lender may designate and, so long as no Default or Event of
Default exists, with reasonable prior notice to Administrative Borrower.

        5.6    Maintenance of Properties.    Maintain and preserve all of their
properties which are necessary or useful in the proper conduct to their business
in good working order and condition, ordinary wear, tear, and casualty excepted
(and except where the failure to do so could not be expected to result in a
Material Adverse Change), and comply at all times with the provisions of all
material leases to which it is a party as lessee, so as to prevent any loss or
forfeiture thereof or thereunder; provided, however, that if Borrowers determine
in their reasonable business judgment not to continue their tissue business,
they shall not be required to maintain assets used solely for such business.

        5.7    Taxes.    Cause all assessments and taxes, whether real,
personal, or otherwise, due or payable by, or imposed, levied, or assessed
against Borrowers, their Subsidiaries, or any of their respective assets to be
paid in full, before delinquency or before the expiration of any extension
period, except to the extent that the validity of such assessment or tax shall
be the subject of a Permitted Protest. Borrowers will and will cause their
Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of them by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish Lender with proof satisfactory to
Lender indicating that the applicable Borrower or Subsidiary of a Borrower has
made such payments or deposits.

17

--------------------------------------------------------------------------------



[***]—CONFIDENTIAL TREATMENT REQUESTED

        5.8    Insurance; Litigation Settlement.    

        (a)   At Borrowers' expense, maintain insurance respecting their and
their Subsidiaries' assets wherever located, covering loss or damage by fire,
theft, explosion, and all other hazards and risks as ordinarily are insured
against by other Persons engaged in the same or similar businesses. Borrowers
also shall maintain business interruption, public liability, and product
liability insurance, as well as insurance against larceny, embezzlement, and
criminal misappropriation. All such policies of insurance shall be in such
amounts and with such insurance companies as are reasonably satisfactory to
Lender. Borrowers shall deliver copies of all such policies to Lender with an
endorsement naming Lender as the sole loss payee (under a satisfactory lender's
loss payable endorsement) or additional insured, as appropriate. Each policy of
insurance or endorsement shall contain a clause requiring the insurer to give
not less than 30 days prior written notice to Lender in the event of
cancellation of the policy for any reason whatsoever.

        (b)   Administrative Borrower shall give Lender prompt notice of any
casualty loss or liability claim exceeding [***] that is not already disclosed
on Schedule 4.10. With respect to losses or liability claims arising under
litigation matters disclosed on Schedule 4.10, Borrowers shall have the
exclusive right to adjust any losses payable under any insurance policies
described above and, so long as (i) no Event of Default has occurred and is
continuing and (ii) Excess Availability is equal to or greater than $7,500,000,
Borrowers shall have the exclusive right to settle any such liability claims
that are not covered by insurance. Following the occurrence and during the
continuation of an Event of Default or if Excess Availability is less than
$7,500,000, Borrowers shall not settle any such liability claim without the
prior written consent of Lender. [***] Following the occurrence and during the
continuation of an Event of Default, or in the case of any losses payable under
such property/casualty insurance exceeding [***] or uninsured liability claims
in excess of [***], Lender shall have the exclusive right to adjust any such
losses payable under any such insurance policies, without any liability to
Borrowers whatsoever in respect of such adjustments, and Borrowers shall not
settle any such uninsured liability claims without the prior written consent of
Lender. Any monies received as payment for any loss under any insurance policy
mentioned above (other than liability insurance policies) or as payment of any
award or compensation for condemnation or taking by eminent domain, shall be
paid over to Lender to be applied at the option of Lender either to the
prepayment of the Obligations or to be disbursed to Administrative Borrower
under staged payment terms reasonably satisfactory to Lender for application to
the cost of repairs, replacements, or restorations; provided, however, that,
with respect to any such monies in an aggregate amount during any 12 consecutive
month period not in excess of [***], so long as (A) no Default or Event of
Default shall have occurred and is continuing, (B) Borrowers' Excess
Availability is greater than $7,500,000, (C) Administrative Borrower shall have
given Lender prior written notice of the Borrowers or their respective
Subsidiaries' intention to apply such monies to the costs of repairs,
replacement, or restoration of the property which is the subject of the loss,
destruction, or taking by condemnation, (D) the monies are held in a cash
collateral account in which Lender has a perfected first-priority security
interest, and (E) Borrowers or their Subsidiaries complete such repairs,
replacements, or restoration within 180 days after the initial receipt of such
monies, Borrowers shall have the option to apply such monies to the costs of
repairs, replacement, or restoration of the property which is the subject of the
loss, destruction, or taking by condemnation unless and to the extent that such
applicable period shall have expired without such repairs, replacements, or
restoration being made, in which case, any amounts remaining in the cash
collateral account shall be paid to Lender and applied as set forth above.

        5.9    Location of Inventory and Equipment.    Keep Borrowers' and their
Subsidiaries' Inventory and Equipment (other than vehicles and Equipment out for
repair) only at the locations identified on Schedule 4.5 and their chief
executive offices only at the locations identified on Schedule 4.7(b);

18

--------------------------------------------------------------------------------



provided, however, that Administrative Borrower may amend Schedule 4.5 or
Schedule 4.7(b) so long as such amendment occurs by written notice to Lender not
less than 30 days prior to the date on which such Inventory or Equipment is
moved to such new location or such chief executive office is relocated, so long
as such new location is within the continental United States, and so long as, at
the time of such written notification, the applicable Borrower provides Lender a
Collateral Access Agreement with respect thereto.

        5.10    Compliance with Laws.    Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.

        5.11    Leases.    Pay when due all rents and other amounts payable
under any material leases to which any Borrower or any Subsidiary of a Borrower
is a party or by which any Borrower's or any of its Subsidiaries' properties and
assets are bound, unless such payments are the subject of a Permitted Protest.

        5.12    Existence.    At all times preserve and keep in full force and
effect each Borrower's and each of its Subsidiaries' valid existence and good
standing and any rights and franchises material to their businesses.

        5.13    Environmental.    

        (a)   Keep any property either owned or operated by any Borrower or any
Subsidiary of a Borrower free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply, in all material respects,
with Environmental Laws and provide to Lender documentation of such compliance
which Lender reasonably requests, (c) promptly notify Lender of any release of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by any Borrower or any Subsidiary of a Borrower and take any Remedial
Actions required to abate said release or otherwise to come into compliance with
applicable Environmental Law, and (d) promptly, but in any event within 5 days
of its receipt thereof, provide Lender with written notice of any of the
following: (i) notice that an Environmental Lien has been filed against any of
the real or personal property of any Borrower or any Subsidiary of a Borrower,
(ii) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Borrower or any Subsidiary of a Borrower, and
(iii) notice of a violation, citation, or other administrative order which
reasonably could be expected to result in a Material Adverse Change.

        5.14    Disclosure Updates.    Promptly and in no event later than 5
Business Days after obtaining knowledge thereof, notify Lender if any written
information, exhibit, or report furnished to Lender contained, at the time it
was furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the affect of
amending or modifying this Agreement or any of the Schedules hereto.

        5.15    Control Agreements.    Take all reasonable steps in order for
Lender to obtain control in accordance with Sections 8-106, 9-104, 9-105, 9-106,
and 9-107 of the Code with respect to (subject to the proviso contained in
Section 6.12) all of its Securities Accounts, Deposit Accounts, electronic
chattel paper, investment property, and letter of credit rights.

        5.16    Formation of Subsidiaries.    At the time that any Borrower or
any Guarantor forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Closing Date, such

19

--------------------------------------------------------------------------------




Borrower or such Guarantor shall (a) cause such new Subsidiary to provide to
Lender a joinder to the Guaranty and the Security Agreement, together with such
other security documents (including Mortgages with respect to any Real Property
of such new Subsidiary), as well as appropriate financing statements (and with
respect to all property subject to a Mortgage, fixture filings), all in form and
substance satisfactory to Lender (including being sufficient to grant Lender a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary), (b) provide to Lender a pledge agreement
and appropriate certificates and powers or financing statements, hypothecating
all of the direct or beneficial ownership interest in such new Subsidiary, in
form and substance satisfactory to Lender, and (c) provide to Lender all other
documentation, including one or more opinions of counsel satisfactory to Lender
(which opinions shall be substantially similar to the opinion delivered on the
Closing Date or in such other form as shall be acceptable to Lender), which in
its opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all property subject to a
Mortgage). Any document, agreement, or instrument executed or issued pursuant to
this Section 5.16 shall be a Loan Document.

6.     NEGATIVE COVENANTS.

        Each Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until the payment in full of the Obligations, Borrowers
will not and will not permit any of their respective Subsidiaries to do any of
the following:

        6.1    Indebtedness.    Create, incur, assume, suffer to exist,
guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to any Indebtedness, except:

        (a)   Indebtedness evidenced by this Agreement and the other Loan
Documents, together with Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,

        (b)   Indebtedness set forth on Schedule 4.19,

        (c)   Permitted Purchase Money Indebtedness,

        (d)   Indebtedness arising from issuances by Borrowers of subordinated
debt or debentures, provided that Borrowers enter into a subordination agreement
relating to such Indebtedness in form and substance satisfactory to Lender, or

        (e)   refinancings, renewals, or extensions of Indebtedness permitted
under clauses (b) and (c) of this Section 6.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Lender's reasonable
judgment, materially impair the prospects of repayment of the Obligations by
Borrowers or materially impair Borrowers' creditworthiness, (ii) such
refinancings, renewals, or extensions do not result in an increase in the
principal amount of, or interest rate (by more than two percent (2%)) with
respect to, the Indebtedness so refinanced, renewed, or extended or add one or
more Borrowers as liable with respect thereto if such additional Borrowers were
not liable with respect to the original Indebtedness, (iii) such refinancings,
renewals, or extensions do not result in a shortening of the average weighted
maturity of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions, that, taken as a whole, are materially more burdensome
or restrictive to the applicable Borrower, (iv) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to Lender as those that were applicable to the refinanced,
renewed, or extended Indebtedness, and (v) the Indebtedness that is refinanced,
renewed, or extended is not recourse to any Person that is liable on account of
the

20

--------------------------------------------------------------------------------






Obligations other than those Persons which were obligated with respect to the
Indebtedness that was refinanced, renewed, or extended,

        (f)    endorsement of instruments or other payment items for deposit,

        (g)   Indebtedness composing Permitted Investments, and

        (h)   Indebtedness owed to insurance companies consisting of financed
insurance premiums by such insurance companies so long as the aggregate
principal amount of such Indebtedness does not exceed $3,000,000 at any time
outstanding and the term of any such notes payable does not exceed one year.

        6.2    Liens.    Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 6.1(e) and so long as the replacement Liens only encumber
those assets that secured the refinanced, renewed, or extended Indebtedness).

        6.3    Restrictions on Fundamental Changes.    

        (a)   Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock; provided, however, that Parent may
reorganize its tissue and products lines into separate lines of business,

        (b)   Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution),

        (c)   Convey, sell, lease, license, assign, transfer, or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its assets,

        (d)   Suspend or go out of a substantial portion of its or their
business; provided, however, that Parent may elect to sell or discontinue its
tissue line of business upon the prior written consent of Lender,

        (e)   Create or acquire any Subsidiary; provided, however, that
Borrowers may create any wholly owned United States domestic Subsidiary so long
as Borrowers and such Subsidiary comply with Section 5.16.

21

--------------------------------------------------------------------------------



        6.4    Disposal of Assets.    Other than Permitted Dispositions, convey,
sell, lease, license, assign, transfer, or otherwise dispose of any of the
assets of any Borrower or any Subsidiary of a Borrower.

        6.5    Change Name.    Change any Borrower's or any of its Subsidiaries'
name, organizational identification number, state of organization, or
organizational identity; provided, however, that a Borrower or a Subsidiary of a
Borrower may change its name upon at least 30 days prior written notice by
Administrative Borrower to Lender of such change and so long as, at the time of
such written notification, such Borrower or such Subsidiary provides any
financing statements necessary to perfect and continue perfected the Lender's
Liens.

        6.6    Nature of Business.    Make any change in the principal nature of
their business other than changes that are reasonable extensions of their
business as of the Closing Date.

        6.7    Prepayments and Amendments.    Except in connection with a
refinancing permitted by Section 6.1(e) ,

        (a)   optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of any Borrower or any Subsidiary of a Borrower, other than the
Obligations in accordance with this Agreement, and on the Closing Date Borrower
may prepay certain Capitalized Lease Obligations described on Schedule 6.7,

        (b)   make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the subordination terms and conditions, or

        (c)   directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing or concerning Indebtedness permitted
under Section 6.1(b) or (c).

        6.8    Change of Control.    Cause, permit, or suffer, directly or
indirectly, any Change of Control.

        6.9    Consignments.    Except for Inventory with an aggregate market
value of less than $500,000, consign any of their Inventory or sell any of their
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

        6.10    Distributions.    Other than (a) distributions or declaration
and payment of dividends by a Borrower or a Subsidiary of a Borrower to a
Borrower or (b) so long as Excess Availability plus Qualified Cash exceeds
$7,500,000, declaration and payment of dividends by Parent on any of its
preferred stock (whether currently outstanding or hereafter issued), make any
distribution or declare or pay any dividends (in cash or other property, other
than common Stock) on, or purchase, acquire, redeem, or retire any of any
Borrower's Stock, of any class, whether now or hereafter outstanding.

        6.11    Accounting Methods.    Modify or change their fiscal year or
their method of accounting (other than as may be required to conform to GAAP) or
enter into, modify, or terminate any agreement currently existing, or at any
time hereafter entered into with any third party accounting firm or service
bureau for the preparation or storage of Borrowers' or their Subsidiaries'
accounting records without said accounting firm or service bureau agreeing to
provide Lender information regarding Borrowers' and their Subsidiaries'
financial condition; provided, however, that Borrowers and their Subsidiaries
shall be entitled to change their accounting firm to the extent required
pursuant to any settlement agreement entered into in connection with any
litigation matter referred to on Schedule 4.10 or as required by an order of a
court of competent jurisdiction.

        6.12    Investments.    Except for Permitted Investments, directly or
indirectly, make or acquire any Investment, or incur any liabilities (including
contingent obligations) for or in connection with any Investment; provided,
however, that Administrative Borrower and its Subsidiaries shall not have
Permitted Investments in Deposit Accounts or Securities Accounts at any time
unless either

22

--------------------------------------------------------------------------------




(a) Administrative Borrower or its Subsidiary, as applicable, and the applicable
securities intermediary or bank have entered into Control Agreements governing
such Permitted Investments in order to perfect (and further establish) the
Lender's Liens in such Permitted Investments or (b) such Deposit Accounts or
Securities Accounts are Excluded Accounts. Subject to the foregoing proviso,
Borrowers shall not and shall not permit their Subsidiaries to establish or
maintain any Deposit Account or Securities Account unless Lender shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account.

        6.13    Transactions with Affiliates.    Directly or indirectly enter
into or permit to exist any transaction with any Affiliate of any Borrower
except for transactions that (a) are in the ordinary course of Borrowers'
business, (b) are upon fair and reasonable terms, (c) if they involve one or
more payments by any Borrower or any of its Subsidiaries in excess of
$5,000,000, are fully disclosed to Lender, and (d) are no less favorable to
Borrowers or their respective Subsidiaries, as applicable, than would be
obtained in an arm's length transaction with a non-Affiliate.

        6.14    Use of Proceeds.    Use the proceeds of the Advances for any
purpose other than (a) on the Closing Date, to pay transactional fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, and
(b) thereafter, consistent with the terms and conditions hereof, for its lawful
and permitted purposes.

        6.15    Inventory and Equipment with Bailees.    Store the Inventory or
Equipment of Borrowers or their Subsidiaries at any time now or hereafter with a
bailee, warehouseman, or similar party, provided, however, that (i) Borrowers
and their Subsidiaries may store Inventory from their BioGlue Product Line in
hospitals that use such products in the ordinary course of business so long as
such products are segregated from Inventory owned by such hospitals and so long
as such products are clearly marked as property of Borrowers and their
Subsidiaries and (ii) Borrowers and their Subsidiaries may store Inventory at
leased or bailee locations so long as a Collateral Access Agreement with respect
to each such location (other than leased or bailee locations that in the
aggregate do not have in excess of $500,000 of Inventory located there at any
time) is delivered to Lender.

        6.16    Financial Covenants.    

        With respect to any period ending as of the last day of any quarter,
fail to maintain or achieve either:

        (a)   average Excess Availability plus Qualified Cash of at least
$12,500,000 for the quarter then ended, or

23

--------------------------------------------------------------------------------



        (b)   each of the following:

          (i)  EBITDA, measured on a quarter-end basis, of at least the required
amount set forth in the following table for the applicable period set forth
opposite thereto:

Applicable Amount


--------------------------------------------------------------------------------

  Applicable Period

--------------------------------------------------------------------------------

$(12,500,000)   For the 12 month period ending March 31, 2005 $(11,000,000)  
For the 12 month period ending June 30, 2005 $(5,000,000)   For the 12 month
period ending September 30, 2005 $770,000   For the 12 month period ending
December 31, 2005 The greater of $770,000 or 80% of the EBITDA projected by
Borrowers for such period as set forth in the most recently delivered
Projections approved by Lender   For the 12 month period ending on each fiscal
quarter end thereafter

         (ii)  a BioGlue Gross Margin, measured on a fiscal quarter-end basis
for the immediately preceding 12 month period, of at least 70%, and

        (iii)  Excess Availability plus Qualified Cash, as of any date, of at
least $5,000,000.

7.     EVENTS OF DEFAULT.

        Any one or more of the following events shall constitute an event of
default (each, an "Event of Default") under this Agreement:

        7.1    If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due Lender, reimbursement of Lender Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations);

        7.2    If any Borrower or any Subsidiary of any Borrower

        (a)   fails to perform or observe any covenant or other agreement
contained in any of Sections 2.7, 5.2, 5.3, 5.5, 5.8, 5.12, 5.14, 5.16, and 6.1
through 6.16 of this Agreement;

        (b)   fails to perform or observe any covenant or other agreement
contained in any of Sections 5.6, 5.7, 5.9, 5.10, 5.11, and 5.15 of this
Agreement and such failure continues for a period of 10 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
any Borrower or (ii) written notice thereof is given to Administrative Borrower
by Lender; or

        (c)   fails to perform or observe any covenant or other agreement
contained in such Agreement, or in any of the other Loan Documents; in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 7 (in which event such other provision of this
Section 7 shall govern), and such failure continues for a period of 20 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of any Borrower or (ii) written notice thereof is given to
Administrative Borrower by Lender;

24

--------------------------------------------------------------------------------






        7.3    If any material portion of any Borrower's or any of its
Subsidiaries' assets is attached, seized, subjected to a writ or distress
warrant, or is levied upon, or comes into the possession of any third Person and
the same is not discharged before the earlier of 30 days after the date it first
arises or 5 days prior to the date on which such property or asset is subject to
forfeiture by such Borrower or the applicable Subsidiary;

        7.4    If an Insolvency Proceeding is commenced by any Borrower or any
Subsidiary of a Borrower;

        7.5    If an Insolvency Proceeding is commenced against any Borrower or
any Subsidiary of a Borrower, and any of the following events occur: (a) the
applicable Borrower or such Subsidiary consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted, (c) the petition commencing the
Insolvency Proceeding is not dismissed within 60 calendar days of the date of
the filing thereof; (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, any Borrower or any Subsidiary of
a Borrower, or (e) an order for relief shall have been issued or entered
therein;

        7.6    If any Borrower or any Subsidiary of a Borrower is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;

        7.7    If one or more judgments or other claims involving an aggregate
amount of $1,000,000, or more (except to the extent covered by insurance
pursuant to which the insurer has accepted liability therefor in writing) shall
be entered or filed against (or, in the case of a settlement claim, entered into
by) any Borrower or any Subsidiary of any Borrower or with respect to any of
their respective assets, and (except in the case of a settlement) the same is
not released, discharged, bonded against, or stayed pending appeal before the
earlier of 30 days after the date it first arises or 5 days prior to the date on
which such asset is subject to being forfeited by the applicable Borrower or the
applicable Subsidiary;

        7.8    If there is a default in one or more agreements to which any
Borrower or any Subsidiary of a Borrower is a party with one or more third
Persons relative to Indebtedness of any Borrower or any Subsidiary of any
Borrower involving an aggregate amount of $1,000,000 or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such third Person(s), irrespective of whether exercised, to
accelerate the maturity of the applicable Borrower's or Subsidiary's obligations
thereunder;

        7.9    If any warranty, representation, statement, or Record made herein
or in any other Loan Document or delivered to Lender in connection with this
Agreement or any other Loan Document proves to be untrue in any material respect
as of the date of issuance or making or deemed making thereof;

        7.10    If the obligation of any Guarantor under the Guaranty is limited
or terminated by operation of law or by such Guarantor;

        7.11    If the Security Agreement or any other Loan Document that
purports to create a Lien, shall, for any reason, fail or cease to create a
valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien on or security interest in the Collateral covered
hereby or thereby, except as a result of a disposition of the applicable
Collateral in a transaction permitted under this Agreement; or

        7.12    Any provision of any Loan Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Borrower or any Subsidiary of a Borrower, or a
proceeding shall be commenced by any Borrower or any Subsidiary of a Borrower,
or by any Governmental Authority having jurisdiction over any Borrower or any
Subsidiary of a Borrower, seeking to establish the invalidity or
unenforceability thereof, or any Borrower or any

25

--------------------------------------------------------------------------------




Subsidiary of a Borrower shall deny that it has any liability or obligation
purported to be created under any Loan Document.

8.     LENDER'S RIGHTS AND REMEDIES.

        8.1    Rights and Remedies.    Upon the occurrence, and during the
continuation, of an Event of Default, Lender (at its election but without notice
of its election and without demand) may do any one or more of the following, all
of which are authorized by Borrowers:

        (a)   Declare all or any portion of the Obligations, whether evidenced
by this Agreement, by any of the other Loan Documents, or otherwise, immediately
due and payable;

        (b)   Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrowers and Lender;

        (c)   Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of Lender, but without affecting any of the
Lender's Liens in the Collateral and without affecting the Obligations; and

        (d)   Lender shall have all other rights and remedies available at law
or in equity or pursuant to any other Loan Document.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by Lender, Lender's obligation to extend credit hereunder shall terminate and
the Obligations then outstanding, together with all accrued and unpaid interest
thereon, and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrowers.

        8.2    Remedies Cumulative.    The rights and remedies of Lender under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity. No exercise by Lender
of one right or remedy shall be deemed an election, and no waiver by Lender of
any Event of Default shall be deemed a continuing waiver. No delay by Lender
shall constitute a waiver, election, or acquiescence by it.

        8.3    Bank Product Providers.    Each Bank Product Provider shall be
deemed a party hereto for purposes of any reference in any Loan Document with
respect to the Bank Product Providers or the Bank Product Obligations; it being
understood and agreed that the rights and benefits of such Bank Product Provider
under the Loan Documents consist exclusively of such Bank Provider's right to
share in payments and collections out of the Collateral as more fully set forth
herein. In connection with any such distribution of payments and collections,
Lender shall be entitled to assume no amounts are due to any Bank Product
Provider unless such Bank Product Provider has notified Lender in writing of the
amount of any such liability owed to it prior to such distribution.

9.     TAXES AND EXPENSES.

        If any Borrower fails to pay any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons, or fails to make
any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Lender, in its sole discretion
and without prior notice to any Borrower, may do any or all of the following:
(a) make payment of the same or any part thereof, (b) set up such reserves
against the Borrowing Base or the Maximum Revolver Amount as

26

--------------------------------------------------------------------------------




Lender deems necessary to protect Lender from the exposure created by such
failure, or (c) in the case of the failure to comply with Section 5.8 hereof,
obtain and maintain insurance policies of the type described in Section 5.8 and
take any action with respect to such policies as Lender deems prudent. Any such
amounts paid by Lender shall constitute Lender Expenses and any such payments
shall not constitute an agreement by Lender to make similar payments in the
future or a waiver by Lender of any Event of Default under this Agreement.
Lender need not inquire as to, or contest the validity of, any such expense,
tax, or Lien and the receipt of the usual official notice for the payment
thereof shall be conclusive evidence that the same was validly due and owing.

10.   WAIVERS; INDEMNIFICATION.

        10.1    Demand; Protest; etc.    Each Borrower waives demand, protest,
notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by Lender on which any such Borrower may in any way be liable.

        10.2    Lender's Liability for Borrower Collateral.    Each Borrower
hereby agrees that: (a) so long as Lender complies with its obligations, if any,
under the Code, Lender shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Borrower Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Borrower Collateral shall be borne by
Borrowers.

        10.3    Indemnification.    Each Borrower shall pay, indemnify, defend,
and hold the Lender-Related Persons and each Participant (each, an "Indemnified
Person") harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings, and
damages, and all reasonable attorneys fees and disbursements and other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution, delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Borrowers' and their Subsidiaries' compliance with
the terms of the Loan Documents, and (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto (all the foregoing, collectively,
the "Indemnified Liabilities"). The foregoing to the contrary notwithstanding,
Borrowers shall have no obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

27

--------------------------------------------------------------------------------




11.   NOTICES.

        Unless otherwise provided in this Agreement, all notices or demands by
Borrowers or Lender to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier or telefacsimile to
Borrowers in care of Administrative Borrower or to Lender, as the case may be,
at its address set forth below:

If to Administrative Borrower:   CRYOLIFE, INC.
1655 Roberts Boulevard N.W.
Kennesaw, GA 30144
Attn: Mr. D. Ashley Lee
Fax No.: (770) 419-3355
with copies to:
 
ARNALL GOLDEN GREGORY LLP
171 17th Street
Suite 2100
Atlanta, Georgia 30363-1031
Attn: Sherman A. Cohen, Esq.
Fax No.: (404) 873-8631
If to Lender:
 
WELLS FARGO FOOTHILL, INC.
1000 Abernathy Road, N.E., Suite 1450
Atlanta, GA 30328
Attn: Business Finance Division Manager
Fax No.: 770—508-1374
with a copy to:
 
FOOTHILL CAPITAL CORPORATION
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404
Attn: Business Finance Division Manager Fax No.: 310—453-7442
with copies to:
 
PAUL, HASTINGS, JANOFSKY & WALKER LLP
600 Peachtree Street, NE, Suite 2400
Atlanta, GA 30308
Attn: Chris D. Molen, Esq.
Fax No.: 404—815-2424

        Lender and Borrowers may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 11,
other than notices by Lender in connection with enforcement rights against the
Borrower Collateral under the provisions of the Code, shall be deemed received
on the earlier of the date of actual receipt or 3 Business Days after the
deposit thereof in the mail. Each Borrower acknowledges and agrees that notices
sent by Lender in connection with the exercise of enforcement rights against
Borrower Collateral under the provisions of the Code shall be deemed sent when
deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.

28

--------------------------------------------------------------------------------



12.   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

        (a)   THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF GEORGIA.

        (b)   THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF FULTON, STATE OF GEORGIA, PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT LENDER'S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE LENDER ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. BORROWERS AND LENDER WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

        (c)   BORROWERS AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWERS AND LENDER REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

13.   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

        13.1    Assignments and Participations.    

        (a)   Lender may assign and delegate to one or more assignees (each an
"Assignee") that are Eligible Transferees all, or any ratable part of all, of
the Obligations and the other rights and obligations of Lender hereunder and
under the other Loan Documents, in a minimum amount of $5,000,000; provided,
however, that Borrowers may continue to deal solely and directly with Lender in
connection with the interest so assigned to an Assignee until (i) written notice
of such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Administrative
Borrower by Lender and the Assignee, and (ii) Lender and its Assignee have
delivered to Administrative Borrower an Assignment and Acceptance. Anything
contained herein to the contrary notwithstanding, the Assignee need not be an
Eligible Transferee if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of the assigning Lender.

        (b)   From and after the date that Lender provides Administrative
Borrower with such written notice and an executed Assignment and Acceptance,
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant

29

--------------------------------------------------------------------------------






to such Assignment and Acceptance, shall have the rights and obligations of
Lender under the Loan Documents, and (ii) Lender shall, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(except with respect to Section 10.3 hereof) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement and the other Loan Documents, Lender shall
cease to be a party hereto and thereto), and such assignment shall effect a
novation between Borrowers and the Assignee; provided, however, that nothing
contained herein shall release Lender from obligations that survive the
termination of this Agreement, including such assigning Lender's obligations
under Article 15 of this Agreement.

        (c)   By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (1) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (2) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (3) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (4) such Assignee will, independently and without
reliance upon such assigning Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement, and (5) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

        (d)   Immediately upon Borrower's receipt of the fully executed
Assignment and Acceptance, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the rights and duties of Lender arising
therefrom.

        (e)   Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a "Participant") participating
interests in Obligations and the other rights and interests of Lender hereunder
and under the other Loan Documents; provided, however, that (i) Lender shall
remain the "Lender" for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations and the other rights and interests of Lender hereunder shall not
constitute a "Lender" hereunder or under the other Loan Documents and Lender's
obligations under this Agreement shall remain unchanged, (ii) Lender shall
remain solely responsible for the performance of such obligations,
(iii) Borrowers and Lender shall continue to deal solely and directly with each
other in connection with Lender's rights and obligations under this Agreement
and the other Loan Documents, (iv) Lender shall not transfer or grant any
participating interest under which the Participant has the right to approve any
amendment to, or any consent or waiver with respect to, this Agreement or any
other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in

30

--------------------------------------------------------------------------------






any of the Loan Documents) supporting the Obligations hereunder in which such
Participant is participating, (D) postpone the payment of, or reduce the amount
of, the interest or fees payable to such Participant through Lender, or
(E) change the amount or due dates of scheduled principal repayments or
prepayments or premiums, and (v) all amounts payable by Borrowers hereunder
shall be determined as if Lender had not sold such participation, except that,
if amounts outstanding under this Agreement are due and unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall be deemed to have the right of set off
in respect of its participating interest in amounts owing under this Agreement
to the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement. The rights of any Participant
only shall be derivative through Lender and no Participant shall have any rights
under this Agreement or the other Loan Documents or any direct rights as to
Borrowers, the Collections of Borrowers or their Subsidiaries, the Collateral,
or otherwise in respect of the Obligations. No Participant shall have the right
to participate directly in the making of decisions by Lender.

        (f)    In connection with any such assignment or participation or
proposed assignment or participation, a Lender may, subject to the provisions of
Section 15.8, disclose all documents and information which it now or hereafter
may have relating to Borrowers and their Subsidiaries and their respective
businesses.

        (g)   Any other provision in this Agreement notwithstanding, Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR § 203.24, and such Federal Reserve Bank may enforce such
pledge or security interest in any manner permitted under applicable law.

        13.2    Successors.    This Agreement shall bind and inure to the
benefit of the respective successors and assigns of each of the parties;
provided, however, that Borrowers may not assign this Agreement or any rights or
duties hereunder without Lender's prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by
Lender shall release any Borrower from its Obligations. Lender may assign this
Agreement and the other Loan Documents and its rights and duties hereunder and
thereunder pursuant to Section 13.1 hereof and, except as expressly required
pursuant to Section 13.1 hereof, no consent or approval by any Borrower is
required in connection with any such assignment.

14.   AMENDMENTS; WAIVERS.

        14.1    Amendments and Waivers.    No amendment or waiver of any
provision of this Agreement or any other Loan Document (other than Bank Product
Agreements), and no consent with respect to any departure by Borrowers
therefrom, shall be effective unless the same shall be in writing and signed by
Lender and Administrative Borrower (on behalf of all Borrowers) and then any
such waiver or consent shall be effective, but only in the specific instance and
for the specific purpose for which given.

        14.2    No Waivers; Cumulative Remedies.    No failure by Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Lender in exercising the same, will operate as a waiver
thereof. No waiver by Lender will be effective unless it is in writing, and then
only to the extent specifically stated. No waiver by Lender on any occasion
shall affect or diminish Lender's rights thereafter to require strict
performance by Borrowers of any provision of this Agreement. Lender's rights
under this Agreement and the other Loan Documents will be cumulative and not
exclusive of any other right or remedy that Lender may have.

31

--------------------------------------------------------------------------------




15.   GENERAL PROVISIONS.

        15.1    Effectiveness.    This Agreement shall be binding and deemed
effective when executed by Borrowers and Lender.

        15.2    Section Headings.    Headings and numbers have been set forth
herein for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

        15.3    Interpretation.    Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against Lender or Borrowers, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

        15.4    Severability of Provisions.    Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.

        15.5    Withholding Taxes.    All payments made by any Borrower
hereunder or under any note or other Loan Document will be made without setoff,
counterclaim, or other defense. In addition, all such payments will be made free
and clear of, and without deduction or withholding for, any present or future
Taxes, and in the event any deduction or withholding of Taxes is required, each
Borrower shall comply with the penultimate sentence of this Section 15.5.
"Taxes" shall mean, any taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding any tax imposed by any jurisdiction or by any
political subdivision or taxing authority thereof or therein measured by or
based on the net income or net profits of Lender) and all interest, penalties or
similar liabilities with respect thereto. If any Taxes are so levied or imposed,
each Borrower agrees to pay the full amount of such Taxes and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 15.5 after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein; provided, however, that
Borrowers shall not be required to increase any such amounts if the increase in
such amount payable results from Lender's own willful misconduct or gross
negligence (as finally determined by a court of competent jurisdiction). Each
Borrower will furnish to Lender as promptly as possible after the date the
payment of any Tax is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by any Borrower.

        15.6    Counterparts; Electronic Execution.    This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

        15.7    Revival and Reinstatement of Obligations.    If the incurrence
or payment of the Obligations by any Borrower or Guarantor or the transfer to
Lender of any property should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors' rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or

32

--------------------------------------------------------------------------------




other voidable or recoverable payments of money or transfers of property
(collectively, a "Voidable Transfer"), and if Lender is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrowers or Guarantor automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

        15.8    Confidentiality.    Lender agrees that material, non-public
information regarding Borrowers and their Subsidiaries, their operations,
assets, and existing and contemplated business plans shall be treated by Lender
in a confidential manner, and shall not be disclosed by Lender to Persons who
are not parties to this Agreement, except: (a) to attorneys for and other
advisors, accountants, auditors, and consultants to any member of Lender, (b) to
Subsidiaries and Affiliates of Lender (including the Bank Product Providers),
provided that any such Subsidiary or Affiliate shall have agreed to receive such
information hereunder subject to the terms of this Section 15.8, (c) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation, (d) as may be agreed to in advance by Administrative Borrower or its
Subsidiaries or as requested or required by any Governmental Authority pursuant
to any subpoena or other legal process, (e) as to any such information that is
or becomes generally available to the public (other than as a result of
prohibited disclosure by Lender), (f) in connection with any assignment,
prospective assignment, sale, prospective sale, participation or prospective
participations, or pledge or prospective pledge of Lender's interest under this
Agreement, provided that any such assignee, prospective assignee, purchaser,
prospective purchaser, participant, prospective participant, pledgee, or
prospective pledgee shall have agreed in writing to receive such information
hereunder subject to the terms of this Section, and (g) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents. The
provisions of this Section 15.8 shall survive for 2 years after the payment in
full of the Obligations.

        15.9    Integration.    This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

33

--------------------------------------------------------------------------------



        15.10    Parent as Agent for Borrowers.    Each Borrower hereby
irrevocably appoints Parent as the borrowing agent and attorney-in-fact for all
Borrowers (the "Administrative Borrower") which appointment shall remain in full
force and effect unless and until Lender shall have received prior written
notice signed by each Borrower that such appointment has been revoked and that
another Borrower has been appointed Administrative Borrower. Each Borrower
hereby irrevocably appoints and authorizes the Administrative Borrower (i) to
provide Lender with all notices with respect to Advances and Letters of Credit
obtained for the benefit of any Borrower and all other notices and instructions
under this Agreement and (ii) to take such action as the Administrative Borrower
deems appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender shall not incur
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce Lender to do so, and in consideration thereof, each Borrower hereby
jointly and severally agrees to indemnify Lender harmless against any and all
liability, expense, loss or claim of damage or injury, made against Lender by
any Borrower or by any third party whosoever, arising from or incurred by reason
of (a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, (b) Lender's relying on any instructions of the Administrative
Borrower, or (c) any other action taken by Lender hereunder or under the other
Loan Documents, except that Borrowers will have no liability to any
Lender-Related Person under this Section 15.10 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Lender-Related Person.

[Signature pages to follow.]

34

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.


 
CRYOLIFE, INC.,
a Florida corporation, as Borrower
 
By:
  

--------------------------------------------------------------------------------

  Title:   

--------------------------------------------------------------------------------


 
CRYOLIFE TECHNOLOGY, INC.,
a Nevada corporation, as Borrower
 
By:
  

--------------------------------------------------------------------------------

  Title:   

--------------------------------------------------------------------------------


 
AURAZYME PHARMACEUTICALS, INC.,
a Florida corporation, as
Borrower
 
By:
  

--------------------------------------------------------------------------------

  Title:   

--------------------------------------------------------------------------------


 
WELLS FARGO FOOTHILL, INC.,
a California corporation, as Lender
 
By:
  

--------------------------------------------------------------------------------

  Title:   

--------------------------------------------------------------------------------

35

--------------------------------------------------------------------------------



Schedule 1.1

        As used in the Agreement, the following terms shall have the following
definitions:

        "Account" means an account (as that term is defined in the Code).

        "Account Debtor" means any Person who is obligated on an Account,
chattel paper, or a general intangible.

        "ACH Transactions" means any cash management or related services
(including the Automated Clearing House processing of electronic fund transfers
through the direct Federal Reserve Fedline system) provided by a Bank Product
Provider for the account of Administrative Borrower or its Subsidiaries.

        "Administrative Borrower" has the meaning specified therefor in
Section 15.10.

        "Advances" has the meaning specified therefor in Section 2.1(a).

        "Affiliate" means, as applied to any Person, any other Person who
controls, is controlled by, or is under common control with, such Person. For
purposes of this definition, "control" means the possession, directly or
indirectly through one or more intermediaries, of the power to direct the
management and policies of a Person, whether through the ownership of Stock, by
contract, or otherwise.

        "Agreement" means the Credit Agreement to which this Schedule 1.1 is
attached.

        "Assignee" has the meaning specified therefor in Section 13.1(a).

        "Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

        "Authorized Person" means any officer or employee of Administrative
Borrower.

        "Availability" means, as of any date of determination, the amount that
Borrowers are entitled to borrow as Advances hereunder (after giving effect to
all then outstanding Obligations (other than Bank Product Obligations) and all
sublimits and reserves then applicable hereunder).

        "Bank Product" means any financial accommodation extended to
Administrative Borrower or its Subsidiaries by a Bank Product Provider (other
than pursuant to the Agreement) including: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH Transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) transactions under Hedge Agreements.

        "Bank Product Agreements" means those agreements entered into from time
to time by Administrative Borrower or its Subsidiaries with a Bank Product
Provider in connection with the obtaining of any of the Bank Products.

        "Bank Product Obligations" means all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by Administrative
Borrower or its Subsidiaries to any Bank Product Provider pursuant to or
evidenced by the Bank Product Agreements and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all such amounts
that Administrative Borrower or its Subsidiaries are obligated to reimburse to
Lender as a result of Lender purchasing participations from, or executing
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to
Administrative Borrower or its Subsidiaries.

        "Bank Product Provider" means Wells Fargo or any of its Affiliates.

1

--------------------------------------------------------------------------------




        "Bank Product Reserve" means, as of any date of determination, the
amount of reserves that Lender has established (based upon the Bank Product
Providers' reasonable determination of the credit exposure of Administrative
Borrower and its Subsidiaries in respect of Bank Products) in respect of Bank
Products then provided or outstanding.

        "Bankruptcy Code" means title 11 of the United States Code, as in effect
from time to time.

        "Base Rate" means, the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its "prime rate",
with the understanding that the "prime rate" is one of Wells Fargo's base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

        "Base Rate Margin" means 1 percentage point.

        "Benefit Plan" means a "defined benefit plan" (as defined in
Section 3(35) of ERISA) for which any Borrower or any Subsidiary or ERISA
Affiliate of any Borrower has been an "employer" (as defined in Section 3(5) of
ERISA) within the past six years.

        "BioGlue Gross Margin" means, with respect to any period, the ratio
(expressed as a percentage) of Borrowers' and its Subsidiaries' consolidated
(a) gross revenues (net of allowances, discounts, returns and rebates) less cost
of goods sold in respect of its BioGlue Product Line, to (b) the gross revenues
(net of allowances, discounts, returns and rebates) in respect of its BioGlue
Product Line.

        "BioGlue Product Line" means Borrowers' two-component surgical adhesive
product line that is dispersed via a controlled delivery system and crosslinks
to the repair site creating a flexible mechanical seal independently of the
body's clotting mechanism.

        "Board of Directors" means the board of directors (or comparable
managers) of Parent or any committee thereof duly authorized to act on behalf of
the board of directors (or comparable managers).

        "Borrower" and "Borrowers" have the respective meanings specified
therefor in the preamble to the Agreement.

        "Borrowing" means a borrowing hereunder consisting of Advances made on
the same day by Lender.

        "Borrowing Base" means, as of any date of determination, the result of:

        (a)   20% of the amount of the Enterprise Valuation, minus

        (b)   the sum of (i) the Bank Product Reserve and (ii) the aggregate
amount of reserves, if any, established by Lender under Section 2.1(b).

        "Business Day" means any day that is not a Saturday, Sunday, or other
day on which banks are authorized or required to close in the state of Georgia.

        "Capital Expenditures" means, with respect to any Person for any period,
the aggregate of all expenditures by such Person and its Subsidiaries during
such period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

        "Capitalized Lease Obligation" means that portion of the obligations
under a Capital Lease that is required to be capitalized in accordance with
GAAP.

        "Capital Lease" means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

2

--------------------------------------------------------------------------------




        "Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit or
bankers' acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any such other bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation, and
(f) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.

        "Cash Management Account" means a Deposit Account or Securities Account
of a Borrower or a Subsidiary of a Borrower (a "Cash Management Account") at a
Cash Management Bank.

        "Cash Management Bank" has the meaning specified therefor in
Section 2.7(a).

        "Change of Control" means that (a) any "person" or "group" (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of 25%, or more, of the Stock of Parent having the right to vote for the
election of members of the Board of Directors, or (b) a majority of the members
of the Board of Directors do not constitute Continuing Directors.

        "Closing Date" means the date of the making of the initial Advance (or
other extension of credit) hereunder.

        "Code" means the Georgia Uniform Commercial Code, as in effect from time
to time.

        "Collateral" means all assets and interests in assets and proceeds
thereof now owned or hereafter acquired by Administrative Borrower or its
Subsidiaries in or upon which a Lien is granted under any of the Loan Documents.

        "Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Administrative Borrower's or its Subsidiaries' books and records, Equipment
or Inventory, in each case, in form and substance satisfactory to Lender.

        "Collections" means all cash, checks, notes, instruments, and other
items of payment (including insurance proceeds, proceeds of cash sales, rental
proceeds, and tax refunds).

        "Compliance Certificate" means a certificate substantially in the form
of Exhibit C-1 delivered by the chief financial officer of Parent to Lender.

        "Continuing Director" means (a) any member of the Board of Directors who
was a director (or comparable manager) of Parent on the Closing Date, and
(b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or

3

--------------------------------------------------------------------------------




comparable managers) of Parent and whose initial assumption of office resulted
from such contest or the settlement thereof.

        "Control Agreement" means a control agreement, in form and substance
satisfactory to Lender, executed and delivered by Administrative Borrower or one
of its Subsidiaries, Lender, and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a Deposit Account).

        "Daily Balance" means, as of any date of determination and with respect
to any Obligation, the amount of such Obligation owed at the end of such day.

        "Default" means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

        "Deposit Account" means any deposit account (as that term is defined in
the Code).

        "Designated Account" means the Deposit Account of Administrative
Borrower identified on Schedule D-1.

        "Designated Account Bank" has the meaning specified therefor in
Schedule D-1.

        "Dollars" or "$" means United States dollars.

        "EBITDA" means, with respect to any fiscal period, Parent's and its
Subsidiaries' consolidated net earnings (or loss), minus extraordinary gains and
interest income, plus interest expense, income taxes, and depreciation and
amortization for such period, in each case, as determined in accordance with
GAAP.

        "Eligible Transferee" means (a) a commercial bank organized under the
laws of the United States, or any state thereof, and having total assets in
excess of $250,000,000, (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of Lender, (e) so long
as no Event of Default has occurred and is continuing, any other Person approved
by Administrative Borrower (which approval of Administrative Borrower shall not
be unreasonably withheld, delayed, or conditioned), and (f) during the
continuation of an Event of Default, any other Person approved by Lender.

        "Enterprise Valuation" means the most recent appraised valuation of
Borrower's business and its assets acceptable to Lender and determined at the
direction or request of Lender by a third party appraiser acceptable to Lender.

        "Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by any Borrower, any
Subsidiary of a Borrower, or any of their predecessors in interest.

        "Environmental Law" means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree

4

--------------------------------------------------------------------------------




or judgment, in each case, to the extent binding on any Borrower or any
Subsidiary of a Borrower, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

        "Environmental Liabilities" means all liabilities, monetary obligations,
losses, damages, punitive damages, consequential damages, treble damages, costs
and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts, or consultants, and costs of investigation and feasibility
studies), fines, penalties, sanctions, and interest incurred as a result of any
claim or demand, or Remedial Action required, by any Governmental Authority or
any third party, and which relate to any Environmental Action.

        "Environmental Lien" means any Lien in favor of any Governmental
Authority for Environmental Liabilities.

        "Equipment" means equipment (as that term is defined in the Code).

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.

        "ERISA Affiliate" means (a) any Person subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower or a
Subsidiary of a Borrower under IRC Section 414(b), (b) any trade or business
subject to ERISA whose employees are treated as employed by the same employer as
the employees of a Borrower or a Subsidiary of a Borrower under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which a Borrower or a Subsidiary of a Borrower is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with a Borrower or a Subsidiary of a Borrower and whose employees
are aggregated with the employees of a Borrower or a Subsidiary of a Borrower
under IRC Section 414(o).

        "Event of Default" has the meaning specified therefor in Section 7.

        "Excess Availability" means, as of any date of determination, the amount
equal to Availability minus the aggregate amount, if any, of all trade payables
of Borrowers and their Subsidiaries aged in excess of their historical levels
with respect thereto and all book overdrafts of Borrowers and their Subsidiaries
in excess of their historical practices with respect thereto, in each case as
determined by Lender in its Permitted Discretion.

        "Exchange Act" means the Securities Exchange Act of 1934, as in effect
from time to time.

        "Excluded Accounts" and "Excluded Account" have the respective meanings
specified therefor in Section 2.7.

        "Fee Letter" means that certain fee letter between Borrowers and Lender,
in form and substance satisfactory to Lender.

        "Funding Date" means the date on which a Borrowing occurs.

        "GAAP" means generally accepted accounting principles as in effect from
time to time in the United States, consistently applied.

        "Governing Documents" means, with respect to any Person, the certificate
or articles of incorporation, by-laws, or other organizational documents of such
Person.

        "Governmental Authority" means any federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.

5

--------------------------------------------------------------------------------



        "Guarantors" means each Subsidiary of each Borrower that is not itself a
Borrower (other than CryoLife Europa Ltd., a company organized under the laws of
England and Wales), and "Guarantor" means any one of them.

        "Guaranty" means that certain general continuing guaranty executed and
delivered by each Guarantor in favor of Lender and the Bank Product Providers,
in form and substance satisfactory to Lender.

        "Hazardous Materials" means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

        "Hedge Agreement" means any and all agreements, or documents now
existing or hereafter entered into by Administrative Borrower or any of its
Subsidiaries that provide for an interest rate, credit, commodity or equity
swap, cap, floor, collar, forward foreign exchange transaction, currency swap,
cross currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging
Administrative Borrower's or any of its Subsidiaries' exposure to fluctuations
in interest or exchange rates, loan, credit exchange, security or currency
valuations or commodity prices.

        "Indebtedness" means (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all obligations owing under Hedge
Agreements, and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.

        "Indemnified Liabilities" has the meaning specified therefor in
Section 10.3.

        "Indemnified Person" has the meaning specified therefor in Section 10.3.

        "Insolvency Proceeding" means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

        "Intercompany Subordination Agreement" means a subordination agreement
executed and delivered by Borrowers and each of their Subsidiaries and Lender,
the form and substance of which is satisfactory to Lender.

        "Interest Expense" means, for any period, the aggregate of the interest
expense of Parent and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

        "Inventory" means inventory (as that term is defined in the Code).

6

--------------------------------------------------------------------------------




        "Investment" means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide Accounts arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

        "IRC" means the Internal Revenue Code of 1986, as in effect from time to
time.

        "L/C" has the meaning specified therefor in Section 2.12(a).

        "L/C Disbursement" means a payment made by Lender pursuant to a Letter
of Credit.

        "L/C Undertaking" has the meaning specified therefor in Section 2.12(a).

        "Lender" has the meaning specified therefor in the preamble to the
Agreement, and shall include any other Person made a party to the Agreement in
accordance with the provisions of Section 13.1.

        "Lender Deposit Account" has the meaning specified in Section 2.7.

        "Lender Expenses" means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by Lender,
(b) fees or charges paid or incurred by Lender in connection with Lender's
transactions with Borrowers or their Subsidiaries, including, fees or charges
for photocopying, notarization, couriers and messengers, telecommunication,
public record searches (including tax lien, litigation, and Uniform Commercial
Code searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement, real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) costs and expenses
incurred by Lender in the disbursement of funds to or for the account of
Borrowers (by wire transfer or otherwise), (d) charges paid or incurred by
Lender resulting from the dishonor of checks, (e) reasonable costs and expenses
paid or incurred by Lender to correct any default or enforce any provision of
the Loan Documents, or in gaining possession of, maintaining, handling,
preserving, storing, shipping, selling, preparing for sale, or advertising to
sell the Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) audit fees and expenses of Lender related to any inspections or
audits to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement, (g) reasonable costs and expenses of
third party claims or any other suit paid or incurred by Lender in enforcing or
defending the Loan Documents or in connection with the transactions contemplated
by the Loan Documents or Lender's relationship with any Borrower or any
Subsidiary of a Borrower, (h) Lender's reasonable costs and expenses (including
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering, syndicating, or amending the Loan Documents, and (i) Lender's
reasonable costs and expenses (including attorneys, accountants, consultants,
and other advisors fees and expenses) incurred in terminating, enforcing
(including attorneys, accountants, consultants, and other advisors fees and
expenses incurred in connection with a "workout," a "restructuring," or an
Insolvency Proceeding concerning any Borrower or any Subsidiary of a Borrower or
in exercising rights or remedies under the Loan Documents), or defending the
Loan Documents, irrespective of whether suit is brought, or in taking any
Remedial Action concerning the Collateral.

        "Lender-Related Person" means Lender, together with its Affiliates,
officers, directors, employees, attorneys, and agents.

7

--------------------------------------------------------------------------------




        "Lender's Account" means the account identified in Schedule L-1.

        "Lender's Liens" means the Liens granted by Borrowers or their
Subsidiaries to Lender under the Agreement or the other Loan Documents.

        "Letter of Credit" means an L/C or an L/C Undertaking, as the context
requires.

        "Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.

        "Lien" means any interest in an asset securing an obligation owed to, or
a claim by, any Person other than the owner of the asset, irrespective of
whether (a) such interest is based on the common law, statute, or contract,
(b) such interest is recorded or perfected, and (c) such interest is contingent
upon the occurrence of some future event or events or the existence of some
future circumstance or circumstances. Without limiting the generality of the
foregoing, the term "Lien" includes the lien or security interest arising from a
mortgage, deed of trust, encumbrance, notice of Lien, levy or assessment,
pledge, hypothecation, assignment, deposit arrangement, security agreement,
conditional sale or trust receipt, or from a lease, consignment, or bailment for
security purposes and also includes reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Real Property.

        "Loan Account" has the meaning specified therefor in Section 2.10.

        "Loan Documents" means the Agreement, the Bank Product Agreements, the
Control Agreements, the Fee Letter, the Guaranty, the Intercompany Subordination
Agreement, the Letters of Credit, any Mortgages, the Security Agreement, any
note or notes executed by a Borrower in connection with the Agreement and
payable Lender, and any other agreement entered into, now or in the future, by
any Borrower and Lender in connection with the Agreement.

        "Material Adverse Change" means (a) a material adverse change in the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of Borrowers and their Subsidiaries, taken as
a whole, (b) a material impairment of a Borrower's or any of its Subsidiaries'
ability to perform its obligations under the Loan Documents to which it is a
party or of Lender's ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Lender's Liens with respect to the Collateral as a result of an action or
failure to act on the part of a Borrower or a Subsidiary of a Borrower.

        "Maturity Date" has the meaning specified therefor in Section 3.3.

        "Maximum Revolver Amount" means $15,000,000.

        "Moody's" means Moody's Investor Service, Inc.

        "Mortgages" means, individually and collectively, one or more mortgages,
deeds of trust, or deeds to secure debt, executed and delivered by a Borrower or
a Subsidiary of a Borrower in favor of Lender, in form and substance
satisfactory to Lender, that encumber the Real Property Collateral.

        "Obligations" means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement obligations
with respect to outstanding Letters of Credit, premiums, liabilities (including
all amounts charged to Borrowers' Loan Account pursuant hereto), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), charges, costs, Lender Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), lease payments, guaranties, covenants, and duties
of any kind and description owing by Borrowers to Lender pursuant to or
evidenced by the Loan Documents and irrespective of whether for

8

--------------------------------------------------------------------------------




the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all Lender Expenses that Borrowers are required to pay or
reimburse by the Loan Documents, by law, or otherwise, and (b) all Bank Product
Obligations. Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

        "Overadvance" has the meaning specified therefor in Section 2.5.

        "Parent" has the meaning specified therefor in the preamble to the
Agreement.

        "Participant" has the meaning specified therefor in Section 13.1(e).

        "Permitted Discretion" means a determination made in the exercise of
reasonable (from the perspective of a secured lender) business judgment.

        "Permitted Dispositions" means (a) sales or other dispositions of
Equipment that is substantially worn, damaged, or obsolete in the ordinary
course of business, (b) sales of Inventory or services to buyers in the ordinary
course of business, (c) the use or transfer of money or Cash Equivalents in a
manner that is not prohibited by the terms of the Agreement or the other Loan
Documents, (d) the licensing of patents, trademarks, copyrights and other
intellectual property rights in the ordinary course of business, on a
non-exclusive basis, and (e) the licensing of patents, trademarks, copyrights
and other intellectual property rights on an exclusive basis where exclusivity
is restricted to a limited field of use that does not prohibit Borrowers and
their Subsidiaries, or any of them, from commercializing the intellectual
property rights so licensed in applications outside the limited field of use or
in any application presently commercialized by the Borrowers and their
Subsidiaries; provided, however, that Lender shall be granted a perfected first
priority security interest in each license described in clause (d) or (e) above
and Borrowers and their Subsidiaries shall not enter into any such license if an
Event of Default has occurred and is continuing.

        "Permitted Investments" means (a) Investments in cash and Cash
Equivalents, (b) Investments in negotiable instruments for collection,
(c) advances made in connection with purchases of goods or services in the
ordinary course of business, (d) Investments received in settlement of amounts
due to a Borrower or any Subsidiary of a Borrower effected in the ordinary
course of business or owing to a Borrower or any Subsidiary of a Borrower as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of a Borrower or any Subsidiary
of a Borrower, (e) purchases of additional patents or non-patented intellectual
property to enhance the BioGlue Product Line or equipment or other capital
assets used in connection therewith so long as no Default or Event of Default
exists or would be caused thereby and so long as the aggregate purchase price
therefor does not exceed $3,000,000, and (f) other investments consistent with
Borrowers' investment policy set forth on Schedule P-1.

        "Permitted Liens" means (a) Liens held by Lender, (b) Liens for unpaid
taxes, assessments, or other governmental charges or levies that either (i) are
not yet delinquent, or (ii) do not have priority over the Lender's Liens and the
underlying taxes, assessments, or charges or levies are the subject of Permitted
Protests, (c) judgment Liens that do not constitute an Event of Default under
Section 7.7 of the Agreement, (d) Liens set forth on Schedule P-2, (e) the
interests of lessors under operating leases, (f) purchase money Liens or the
interests of lessors under Capital Leases to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as such Lien
attaches only to the asset purchased or acquired and the proceeds thereof,
(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of Borrowers' business and not in connection with the borrowing
of money, and which Liens either (i) are for sums not yet delinquent, or
(ii) are the subject of Permitted Protests, (h) Liens on amounts deposited in
connection with obtaining worker's compensation or other unemployment

9

--------------------------------------------------------------------------------




insurance, (i) Liens on amounts deposited in connection with the making or
entering into of bids, tenders, or leases in the ordinary course of business and
not in connection with the borrowing of money, (j) Liens on amounts deposited as
security for surety or appeal bonds in connection with obtaining such bonds in
the ordinary course of business, and (k) with respect to any Real Property,
easements, rights of way, and zoning restrictions that do not materially
interfere with or impair the use or operation thereof.

        "Permitted Protest" means the right of Administrative Borrower or any of
its Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on a Borrower's or any of its
Subsidiaries' books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by
Administrative Borrower or any of its Subsidiaries, as applicable, in good
faith, and (c) Lender is satisfied that, while any such protest is pending,
there will be no impairment of the enforceability, validity, or priority of any
of the Lender's Liens.

        "Permitted Purchase Money Indebtedness" means, as of any date of
determination, Purchase Money Indebtedness incurred after the Closing Date in an
aggregate principal amount outstanding at any one time not in excess of
$3,000,000.

        "Person" means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

        "Projections" means Parent's (on a consolidated [and consolidating]
basis with its Subsidiaries) forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent's historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

        "Purchase Money Indebtedness" means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations) incurred at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.

        "Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers and their Subsidiaries that
is in Deposit Accounts or in Securities Accounts, or any combination thereof,
and which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

        "Real Property" means any estates or interests in real property now
owned or hereafter acquired by any Borrower or a Subsidiary of any Borrower and
the improvements thereto.

        "Real Property Collateral" means any fee owned Real Property hereafter
acquired by a Borrower or any Subsidiary of a Borrower.

        "Record" means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

        "Remedial Action" means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

10

--------------------------------------------------------------------------------




        "Required Availability" means that the sum of (a) Excess Availability,
plus(b) Qualified Cash exceeds $12,000,000.

        "Revolver Usage" means, as of any date of determination, the sum of
(a) the amount of outstanding Advances, plus (b) the amount of the Letter of
Credit Usage.

        "S&P" means Standard & Poor's Ratings Group, a division of McGraw
Hill, Inc.

        "SEC" means the United States Securities and Exchange Commission and any
successor thereto.

        "Securities Account" means a "securities account" (as that term is
defined in the Code).

        "Security Agreement" means a pledge and security agreement, in form and
substance satisfactory to Lender, executed and delivered by Borrower to Lender.

        "Solvent" means, with respect to any Person on a particular date, that,
at fair valuations, the sum of such Person's assets is greater than all of such
Person's debts.

        "Stock" means all shares, options, warrants, interests, participations,
or other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
"equity security" (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).

        "Subsidiary" of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

        "Taxes" has the meaning specified therefor in Section 15.5.

        "Underlying Issuer" means a third Person which is the beneficiary of an
L/C Undertaking and which has issued a letter of credit at the request of Lender
for the benefit of Borrowers.

        "Underlying Letter of Credit" means a letter of credit that has been
issued by an Underlying Issuer.

        "United States" means the United States of America.

        "Voidable Transfer" has the meaning specified therefor in Section 15.7.

        "Wells Fargo" means Wells Fargo Bank, National Association, a national
banking association.

11

--------------------------------------------------------------------------------



Schedule 3.1

        The obligation of Lender to make its initial extension of credit
provided for in the Agreement is subject to the fulfillment, to the satisfaction
of Lender (the making of such initial extension of credit by Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

        (a)   the Closing Date shall occur on or before February 9, 2005;

        (b)   Lender shall have received a letter duly executed by each Borrower
and each Guarantor authorizing Lender to file appropriate financing statements
in such office or offices as may be necessary or, in the opinion of Lender,
desirable to perfect the security interests to be created by the Loan Documents;

        (c)   Lender shall have received evidence that appropriate financing
statements have been duly filed in such office or offices as may be necessary
or, in the opinion of Lender, desirable to perfect the Lender "s Liens in and to
the Collateral, and Lender shall have received searches reflecting the filing of
all such financing statements;

        (d)   Lender shall have received each of the following documents, in
form and substance satisfactory to Lender, duly executed, and each such document
shall be in full force and effect:

          (i)  the Control Agreements,

         (ii)  a disbursement letter executed and delivered by Borrowers to
Lender regarding the extensions of credit to be made on the Closing Date, the
form and substance of which is satisfactory to Lender,

        (iii)  the Fee Letter,

        (iv)  the Guaranty,

         (v)  the Intercompany Subordination Agreement,

        (vi)  the Patent Security Agreement,

       (vii)  the Security Agreement, together with all certificates
representing the shares of Stock pledged thereunder, as well as Stock powers
with respect thereto endorsed in blank,

      (viii)  the Trademark Security Agreement;

        (e)   Lender shall have received a certificate from the Secretary of
each Borrower (i) attesting to the resolutions of such Borrower's Board of
Directors authorizing its execution, delivery, and performance of this Agreement
and the other Loan Documents to which such Borrower is a party, (ii) authorizing
specific officers of such Borrower to execute the same, and (iii) attesting to
the incumbency and signatures of such specific officers of such Borrower;

        (f)    Lender shall have received copies of each Borrower's Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Borrower;

        (g)   Lender shall have received a certificate of status with respect to
each Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction;

        (h)   Lender shall have received certificates of status with respect to
each Borrower, each dated within 30 days of the Closing Date, such certificates
to be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Borrower is in good standing in such
jurisdictions;

        (i)    Lender shall have received a certificate from the Secretary of
each Guarantor (i) attesting to the resolutions of such Guarantor's Board of
Directors authorizing its execution, delivery, and

--------------------------------------------------------------------------------






performance of the Loan Documents to which such Guarantor is a party,
(ii) authorizing specific officers of such Guarantor to execute the same and
(iii) attesting to the incumbency and signatures of such specific officers of
Guarantor;

        (j)    Lender shall have received copies of each Guarantor's Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Guarantor;

        (k)   Lender shall have received a certificate of status with respect to
each Guarantor, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction;

        (l)    Lender shall have received certificates of status with respect to
each Guarantor, each dated within 30 days of the Closing Date, such certificates
to be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdictions;

        (m)  Lender shall have received a certificate of insurance, together
with the endorsements thereto, as are required by Section 5.8, the form and
substance of which shall be satisfactory to Lender;

        (n)   Lender shall have received Collateral Access Agreements with
respect to the following location: 1655 Roberts Blvd., NW, Kennesaw, Georgia;

        (o)   Lender shall have received an opinion of Borrowers' counsel in
form and substance satisfactory to Lender;

        (p)   Borrowers shall have the Required Availability after giving effect
to the initial extensions of credit hereunder and the payment of all fees and
expenses required to be paid by Borrowers on the Closing Date under this
Agreement or the other Loan Documents;

        (q)   Lender shall have completed its business, legal, and collateral
due diligence, including (i) a collateral audit and review of Borrowers' and
their Subsidiaries' books and records and verification of Borrowers'
representations and warranties to Lender, the results of which shall be
satisfactory to Lender, (ii) an inspection of each of the locations where
Borrowers' and their Subsidiaries' Inventory is located, the results of which
shall be satisfactory to Lender, (iii) completion of Uniform Commercial Code and
intellectual property Lien searches, the results of which shall be satisfactory
to Lender, and (iv) review of all litigation, including, without limitation, SEC
investigations, the results of which shall be satisfactory to Lender;

        (r)   Lender shall have received completed reference checks with respect
to Borrowers' senior management, the results of which are satisfactory to Lender
in its sole discretion;

        (s)   Lender shall have received the Enterprise Valuation, the results
of which shall be satisfactory to Lender;

        (t)    Lender shall have received a set of Projections of the Parent and
its Subsidiaries for the 3 year period following the Closing Date (on a year by
year basis, and for the 1 year period following the Closing Date, on a month by
month basis), in form and substance (including as to scope and underlying
assumptions) satisfactory to Lender;

        (u)   Borrowers shall have paid all Lender Expenses incurred in
connection with the transactions evidenced by this Agreement;

2

--------------------------------------------------------------------------------






        (v)   Lender shall have received copies of each of Parent's material
contracts, together with a certificate of the Secretary of the Parent certifying
each such document as being a true, correct, and complete copy thereof;

        (w)  Borrowers and each of their Subsidiaries shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by Borrowers or their
Subsidiaries of the Loan Documents or with the consummation of the transactions
contemplated thereby; and

        (x)   all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Lender.

3

--------------------------------------------------------------------------------



Schedule 5.2

        Provide Lender with each of the documents set forth below at the
following times in form satisfactory to Lender:

--------------------------------------------------------------------------------

Quarterly (no later than the 30th day after each quarter)   (a)  a detailed
aging, by total, of Borrowers' Accounts, together with a reconciliation and
supporting documentation for any reconciling items noted,

(b)  a summary, by vendor, of Borrowers' and their Subsidiaries' accounts
payable and any book overdrafts and of any held checks,
 
 
(c)  a detailed report regarding Borrowers' and their Subsidiaries' cash and
Cash Equivalents, including an indication of which amounts constitute Qualified
Cash, and
 
 
(d)  a report regarding Borrowers' and their Subsidiaries' accrued, but unpaid,
ad valorem taxes.


--------------------------------------------------------------------------------


Upon request by Lender
 
(e)  such other reports as to the Collateral or the financial condition of
Borrowers and their Subsidiaries, as Lender may reasonably request.


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Schedule 5.3


        Deliver to Lender each of the financial statements, reports, or other
items set forth set forth below at the following times in form satisfactory to
Lender:

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Parent's fiscal quarters) after the end of each
month during each of Parent's fiscal years   (a)  an unaudited consolidated
balance sheet, income statement, and statement of cash flow (and consolidating
balance sheet and income statement) covering Parent's and its Subsidiaries'
operations during such period, and

(b)  a Compliance Certificate.

--------------------------------------------------------------------------------


as soon as available, but in any event within 90 days after the end of each of
Parent's fiscal years
 
(c)  consolidated financial statements of Parent and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants reasonably
acceptable to Lender and certified, without any qualifications (including any
(A) "going concern" or like qualification or exception, (B) qualification or
exception as to the scope of such audit, or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 6.16), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
and statement of cash flow and, if prepared, such accountants' letter to
management),
 
 
(d)  unaudited consolidating balance sheet and income statement of Parent and
its Subsidiaries for such fiscal year, and
 
 
(e)  a Compliance Certificate.


--------------------------------------------------------------------------------


as soon as available, but in any event within 30 days prior to the start of each
of Parent's fiscal years,
 
(f)  copies of Parent's Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Lender, in its Permitted
Discretion, for the forthcoming year, quarter by quarter, certified by the chief
financial officer of Parent as being such officer's good faith estimate of the
financial performance of Parent during the period covered thereby.


--------------------------------------------------------------------------------


if and when filed by any Borrower,
 
(g)  Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

(h)  any other filings made by any Borrower with the SEC, and
 
 
(i)  any other information that is provided by Parent to its shareholders
generally.


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




promptly, but in any event within 5 days after a Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,
 
(j)  notice of such event or condition and a statement of the curative action
that Borrowers proposes to take with respect thereto.


--------------------------------------------------------------------------------


promptly after the commencement thereof (or, in the case of a threat described
in clause (ii), promptly upon such threat), but in any event within 5 days after
the service of process with respect thereto (or, in the case of any threat
described in clause (ii), within 5 days of such threat) on any Borrower or any
Subsidiary of a Borrower,
 
(k)  (i) notice of all actions, suits, or proceedings brought by or against any
Borrower or any Subsidiary of a Borrower before any Governmental Authority
(other than the United States Food and Drug Administration) which reasonably
could be expected to result in a Material Adverse Change, and (ii) notice of all
actions, suits, or proceedings brought by or against (or threatened by or
against) any Borrower or any Subsidiary of a Borrower before the United States
Food and Drug Administration.


--------------------------------------------------------------------------------


promptly upon receipt thereof, but in any event within 5 days after receipt,
 
(l)  copies of all Warning Letters, Notices of Observation or Orders (as such
terms are defined under the Federal Food, Drug, and Cosmetic Act of 1938, as
amended, or applicable regulations issued thereunder) received by any Borrower
or any Subsidiary of a Borrower from the United States Food and Drug
Administration.


--------------------------------------------------------------------------------


promptly upon Borrowers' obtaining knowledge thereof, but in any event within 5
days after obtaining such knowledge,
 
(m)  notice of any material default under any intellectual property license of
the type described in clause (d) or (e) of the definition of Permitted
Disposition.


--------------------------------------------------------------------------------


upon the request of Lender,
 
(n)  any other information reasonably requested relating to the financial
condition of Borrowers or their Subsidiaries.


--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------





QuickLinks


Schedule 5.3
